
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.22


LEASE AGREEMENT BETWEEN

WHTR REAL ESTATE LIMITED PARTNERSHIP,
AS LANDLORD, AND

INTEGRATED SYSTEMS CONSULTING GROUP, INC.
AS TENANT

DATED MAY    , 1998


--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

1.   Lease Grant   1
2.
 
Term
 
1
3.
 
Rent
 
2     (a)   Basic Rent   2     (b)   Payment   2     (c)   Consumer Price Index
Increases to Basic Rent   2     (d)   Operating Costs   2     (e)   Tenant
Inspection Right   5
4.
 
Delinquent Payment; Handling Charges
 
5
5.
 
Security Deposit
 
5
6.
 
Landlord's Obligations
 
6     (a)   Services   6     (b)   Excess Utility Use   6     (c)   Restoration
of Services; Abatement   7
7.
 
Improvements; Alterations; Repairs; Maintenance
 
7     (a)   Improvements; Alterations   7     (b)   Repairs; Maintenance   8    
(c)   Performance of Work   8     (d)   Mechanic's Liens   8
8.
 
Use
 
8
9.
 
Assignment and Subletting
 
8     (a)   Transfers; Consent   8     (b)   Cancellation   9     (c)  
Additional Compensation   9     (d)   Permitted Transfers   9
10.
 
Insurance; Waivers; Subrogation; Indemnity
 
11     (a)   Insurance   11     (b)   Waiver of Negligence; No Subrogation   11
    (c)   Indemnity   11
11.
 
Subordination; Attornment; Notice to Landlord's Mortgagee
 
11     (a)   Subordination   11     (b)   Attornment   12     (c)   Notice to
Landlord's Mortgagee   12     (d)   Landlord's Mortgagee's Protection Provisions
  12     (e)   Subordination, Non-Disturbance and Attornment Agreement   12
12.
 
Rules and Regulations
 
12
13.
 
Condemnation
 
13     (a)   Total Taking   13     (b)   Partial Taking—Tenant's Rights   13    
(c)   Partial Taking—Landlord's Rights   13     (d)   Award   13
14.
 
Fire or Other Casualty
 
13     (a)   Repair Estimate   13     (b)   Landlord's and Tenant's Rights   13
    (c)   Landlord's Rights   13     (d)   Repair Obligation   14

i

--------------------------------------------------------------------------------

    (e)   Tenant's Termination Option   14
15.
 
Personal Property Taxes
 
14
16.
 
Events of Default
 
14
17.
 
Remedies
 
15
18.
 
Payment by Tenant; Non-Waiver; Confession for Possession
 
16     (a)   Payment by Tenant   16     (b)   No Waiver   16
19.
 
Landlord's Lien
 
16
20.
 
Surrender of Premises
 
17
21.
 
Holding Over
 
17
22.
 
Certain Rights Reserved by Landlord
 
17
23.
 
Substitution Space
 
18
24.
 
Miscellaneous
 
18     (a)   Landlord Transfer   18     (b)   Landlord's Liability   18     (c)
  Force Majeure   18     (d)   Brokerage   18     (e)   Estoppel Certificates  
18     (f)   Notices   18     (g)   Separability   18     (h)   Amendments; and
Binding Effect   19     (i)   Quiet Enjoyment   19     (j)   No Merger   19    
(k)   No Offer   19     (l)   Entire Agreement   19     (m)   Waiver of Jury
Trial   19     (n)   Governing Law   19     (o)   Joint and Several Liability  
19     (p)   Financial Reports   19     (q)   Landlord's Fees   20     (r)  
Telecommunications   20     (s)   General Definitions   20     (t)  
Confidentiality   20     (u)   List of Exhibits   20     (v)   Right to Separate
Lease   20
25.
 
Other Provisions
 
21     (a)   Signage   21     (b)   Existing Lease   21     (c)   Security
System   21
26.
 
Hazardous Substances Provisions
 
22     (a)   Hazardous Substances   22     (b)   State and Federal Obligations  
22     (c)   Indemnity   23

ii

--------------------------------------------------------------------------------


LIST OF DEFINED TERMS


 
  Page

--------------------------------------------------------------------------------

565 Building   1 575 Building   1 Additional Rent   3 Affiliate   23 Basic Rent
  2 Building   1 Buildings   1 Casualty   15 Collateral   18 Commencement Date  
1 Complex   1 Construction Allowance   D-2 Damage Notice   15 Event of Default  
16 Existing Premises Expense Stop   3 Existing Premises Proportionate Share   5
Expansion Premises Expense Stop   3 Expansion Premises Proportionate Share   5
First Expansion Area Commencement Date   1 GAAP   3 GAAP   11 Hazardous
Substance   25 Hourly Charge   5 including   23 Interest Rate   6 Landlord   1
Landlord's Mortgagee   13 Law   23 Laws   23 Lease   1 Loss   12 Offer Notice  
E-1 Offer Space   E-1 Operating Costs   3 Operating Costs and Tax Statement   5
PCBs   25 Permitted Transfer   11 Permitted Transferee   11 Permitted Use   9
Premises   1 Prevailing Rental Rate   K-1 Rent   2 Second Expansion Area
Commencement Date   1 Security Deposit   6 Taking   14 Tangible Net Worth   11
Taxes   4 Tenant   1 Tenant Delay Day   D-2 Tenant Energy Costs   F-1 Tenant
Party   23 Term   1 Third Party Offer   E-1 Total Construction Costs   D-2
Transfer   10 UCC   18

iii

--------------------------------------------------------------------------------




LEASE


        THIS LEASE AGREEMENT (this "Lease") is entered into as of May    , 1998,
between WHTR REAL ESTATE LIMITED PARTNERSHIP, a Delaware limited partnership
("Landlord"), and INTEGRATED SYSTEMS CONSULTING GROUP, INC., a Pennsylvania
corporation ("Tenant").

        1.    Lease Grant.    Subject to the terms of this Lease, Landlord
leases to Tenant, and Tenant leases from Landlord, the following spaces, each as
more particularly depicted on Exhibit A hereto (collectively, the "Premises") in
the building complex commonly known as Bay Colony Executive Park in Wayne,
Pennsylvania: (i) the 10,096 rentable square feet in Suite 100 and the 3,508
rentable square feet in Suite 220 in the building located at 565 East Swedesford
Road (the "565 Building"), (ii) the 2,005 rentable square feet in Suite 113, the
5,926 rentable square feet in Suite 130, the 13,696 rentable square feet in
Suite 200, the 3,186 rentable square feet in Suite 208, and the 928 rentable
square feet in Suite 210 in the building located at 575 East Swedesford Road
(the "575 Building") (all of the above-described spaces are collectively
referred to herein as the "Existing Premises"), (iii) approximately one-half of
Suite 300 in the 575 Building containing 10,753 rentable square feet (the "First
Expansion Area") and (iv) the remaining one-half of Suite 300 in the 575
Building containing 10,754 rentable square feet (the "Second Expansion Area";
the First Expansion Area and the Second Expansion Area are collectively referred
to herein as the "Expansion Premises." As used herein, the 565 Building and the
575 Building are each referred to herein as a "Building" and are sometimes
collectively called the "Buildings" and, together with the buildings located at
585 East Swedesford Road and 595 East Swedesford Road, the "Complex." The land
on which each Building is located is described on Exhibit B. The term "Building"
includes the related land, driveways, parking facilities, and similar
improvements.

        2.    Term.    The term of this Lease shall commence on the date hereof
(the "Commencement Date") and expire at 5:00 p.m., Wayne, Pennsylvania time on
the last day of the 72nd full calendar month following the First Expansion Area
Commencement Date (the "Term", which definition shall include all renewals of
the initial Term). As used herein, "First Expansion Area Commencement Date"
shall mean the earlier of (a) November 1, 1998 or (b) the earlier of (1) the
date on which Landlord would have delivered the First Expansion Area with the
Work (as defined in Exhibit D hereto) substantially completed but for Tenant
Delay Days (as defined in Exhibit D hereto), if any, or (2) the date on which
Tenant occupies any portion of the First Expansion Area and begins conducting
business therein. As used herein "Second Expansion Area Commencement Date" shall
mean the earlier of (A) February 1, 1999 or (B) the earlier of (i) the date on
which Landlord would have delivered the Second Expansion Area with the Work
substantially completed but for Tenant Delay Days, if any, or (ii) the date on
which Tenant occupies any portion of the Second Expansion Area and begins
conducting business therein. By commencing construction in any part of the
Premises, Tenant shall be deemed to have confirmed its acceptance of the
Premises in their "AS-IS" condition. Thereafter, Tenant shall execute and
deliver to Landlord, within ten days after Landlord has requested the same, a
letter confirming that Tenant has accepted the Premises, confirming the First
Expansion Area Commencement Date, the Second Expansion Area Commencement Date
(if the Second Expansion Area Commencement Date has occurred at the time of such
request) and the expiration date of the initial Term.

1

--------------------------------------------------------------------------------


        3.    Rent.    

        (a)    Basic Rent.    "Basic Rent" (herein so called) shall be the
following amounts for the following periods of time:

Time Period


--------------------------------------------------------------------------------

  Annual Basic
Rent with
respect to
Existing
Premises

--------------------------------------------------------------------------------

  Annual Basic
Rent with
respect to
Expansion
Premises

--------------------------------------------------------------------------------

  Total Annual
Basic Rent

--------------------------------------------------------------------------------

  Monthly
Basic Rent

--------------------------------------------------------------------------------

Commencement Date—9/30/1998   $ 767,227.50   $ 0.00   $ 767,227.50   $ 63,935.63
10/1/98—First Expansion Area Commencement Date
 
$
786,900.00
 
$
0.00
 
$
786,900.00
 
$
65,575.00
First Expansion Area Commencement Date—Second Expansion Area Commencement Date
 
$
786,900.00
 
$
239,254.25
 
$
1,026,154.25
 
$
85,512.85
Second Expansion Area Commencement Date—9/30/1999
 
$
786,900.00
 
$
478,530.75
 
$
1,265,430.75
 
$
105,452.56
10/1/1999 - 9/30/2000
 
$
806,572.50
 
$
489,284.25
 
$
1,295,856.75
 
$
107,988.06
10/1/2000 - 9/30/2001
 
$
865,590.00
 
$
500,037.75
 
$
1,365,627.75
 
$
113,802.31
10/1/2001 - 9/30/2002
 
$
904,935.00
 
$
510,791.25
 
$
1,415,726.25
 
$
117,977.19
10/1/2002 - 9/30/2003
 
$
924,607.50
 
$
521,544.75
 
$
1,446,152.25
 
$
120,512.69
10/1/2003—end of initial Term
 
$
944,280.00
 
$
532,298.25
 
$
1,476,578.25
 
$
123,048.19

        (b)    Payment.    Tenant shall timely pay to Landlord Basic Rent,
Tenant's Proportionate Share (defined below) of Tenant Energy Costs (as defined
in Exhibit F hereto), and all additional sums to be paid by Tenant to Landlord
under this Lease (collectively, the "Rent"), without deduction or set off, at
Landlord's address provided for in this Lease or as otherwise specified by
Landlord. Basic Rent, adjusted as herein provided, shall be payable monthly in
advance, and shall be accompanied by any applicable state and local sales or use
taxes. Basic Rent shall be payable on the first day of each month beginning on
the first day of the first full calendar month of the Term. The monthly Basic
Rent for any partial month at the beginning of the Term shall equal the product
of 1/365 of the annual Basic Rent in effect during the partial month and the
number of days in the partial month from and after the Commencement Date, and
shall be due on the Commencement Date.

        (c)    Consumer Price Index Increases to Basic Rent.    [Intentionally
deleted].

        (d)    Operating Costs.    

        (1)  Tenant shall pay an amount (per each rentable square foot in the
Existing Premises) ("Additional Rent") equal to the difference between the
Operating Costs (defined below) per rentable square foot in the 565 Building and
the 575 Building and the actual Operating Costs for such Buildings for the
calendar year 1995 (the "Existing Premises Expense Stop"). Additionally, as
Additional Rent, Tenant shall pay an amount (per each rentable square foot in
the Expansion Premises) equal to the difference between the Operating Costs per
rentable square foot in the 575 Building and the actual Operating Costs for the
575 Building for the calendar year 1998 (the "Expansion Premises Expense Stop").
Landlord shall make a good faith estimate of the Additional Rent to be due by
Tenant for any calendar year or part thereof during the Term, and Tenant shall
pay to Landlord, on the Commencement Date and on the first day of each calendar
month thereafter, an amount equal to the estimated Additional Rent for such
calendar year or part thereof divided by the number of months therein. From

2

--------------------------------------------------------------------------------

time to time (but not more than once in any calendar quarter), Landlord may
estimate and re-estimate the Additional Rent to be due by Tenant and deliver a
copy of the estimate or re-estimate to Tenant. Thereafter, the monthly
installments of Additional Rent payable by Tenant shall be appropriately
adjusted in accordance with the estimations so that, by the end of the calendar
year in question, Tenant shall have paid all of the Additional Rent as estimated
by Landlord. Any amounts paid based on such an estimate shall be subject to
adjustment as herein provided when actual Operating Costs are available for each
calendar year.

        (2)  The term "Operating Costs" shall mean all expenses and
disbursements (subject to the limitations set forth below) that Landlord incurs
in connection with the ownership, operation, and maintenance of the Building,
determined in accordance with generally accepted accounting principles
applicable to commercial real estate consistently applied ("GAAP"), including,
but not limited to, the following costs: (A) wages and salaries (including
management fees) of all employees at or below the grade of building manager
engaged in the operation, maintenance, and security of the Building, including
employee related taxes, insurance and benefits relating thereto; (B) all
supplies and materials used in the operation, maintenance, repair, replacement,
and security of the Building; (C) costs for improvements made to the Building
which, although capital in nature, are reasonably expected to reduce the normal
operating costs of the Building, as well as capital improvements made in order
to comply with any law hereafter promulgated by any governmental authority, as
amortized over the useful economic life of such improvements and the remaining
Term of this Lease; (D) cost of all utilities, except the cost of utilities
reimbursable to Landlord by the Building's tenants other than pursuant to a
provision similar to this Section 3.(d) or Exhibit F; (E) insurance expenses;
(F) repairs, replacements, and general maintenance of the Building; and
(G) service or maintenance contracts with independent contractors for the
operation, maintenance, repair, replacement, or security of the Building
(including, without limitation, alarm service, window cleaning, and elevator
maintenance). For purposes hereof, the useful life of any capital improvement,
capital repair or capital replacement shall be the useful life thereof as set
forth in the manufacturer's specifications therefor or, if the manufacturer's
specifications do not provide for a useful life, then the shorter of the useful
life thereof determined in accordance with GAAP or 15 years.

        Operating Costs shall not include costs for (i) capital improvements
made to the Building, other than capital improvements described in
Section 3.(d)(2)(C) and except for items which are generally considered
maintenance and repair items, such as painting of common areas, replacement of
carpet in elevator lobbies, and the like; (ii) repair, replacements and general
maintenance paid by proceeds of insurance or by Tenant or other third parties;
(iii) interest, amortization or other payments on loans to Landlord;
(iv) depreciation; (v) leasing commissions; (vi) legal expenses for services,
other than those that benefit the Building tenants generally (e.g., tax
disputes); (vii) renovating or otherwise improving space for occupants of the
Building or vacant space in the Building; (viii) Taxes (defined below), and
(ix) federal income taxes imposed on or measured by the income of Landlord from
the operation of the Building.

        Tenant acknowledges that the 565 Building and 575 Building are part of
the Complex and some of the Operating Costs for such buildings are shared with
the adjacent office buildings commonly known as 585 East Swedesford Road, Wayne,
Pennsylvania and 595 East Swedesford Road, Wayne, Pennsylvania (collectively,
the "Other Buildings"). Any Operating Costs that are allocable to both the
Buildings in which the Premises are located and the Other Buildings shall be
prorated among the Buildings based upon the number of rentable square feet in
the Buildings in which the Premises are located and the number of rentable
square

3

--------------------------------------------------------------------------------




feet in the Other Buildings (such charges may include, without limitation,
snowplowing charges and landscaping fees). Additionally, if any Operating Costs
are reasonably allocated by Landlord between the Buildings in which the Premises
are located and the Other Buildings (including management office overhead
charges), such Operating Costs shall be prorated among the buildings based upon
the number of square feet in the Complex.

        (3)  Tenant shall also pay its Proportionate Share of any increase in
Taxes for each year and partial year falling within the Term, which shall be
determined (A) with respect to the Existing Premises by multiplying the
difference between (i) the Taxes for the year in question and (ii) the Taxes for
the year 1995 by Tenant's Existing Premises Proportionate Share and (B) with
respect to the Expansion Premises by multiplying the difference between (i) the
Taxes for the year in question and (ii) the Taxes for the year 1998 by Tenant's
Expansion Premises Proportionate Share. Tenant shall pay its Proportionate Share
of Taxes in the same manner as provided above for Additional Rent with regard to
Operating Costs. "Taxes" shall mean taxes, assessments, and governmental charges
whether federal, state, county or municipal, and whether they be by taxing
districts or authorities presently taxing or by other similar bodies,
subsequently created or otherwise, and any other taxes and assessments
attributable to the Building (or its operation), excluding, however, penalties
and interest thereon and federal and state taxes on income (if the present
method of taxation changes so that in lieu of the whole or any part of any
Taxes, there is levied on Landlord a capital tax directly on the rents received
therefrom or a franchise tax, assessment, or charge based, in whole or in part,
upon such rents for the Building, then all such taxes, assessments, or charges,
or the part thereof so based, shall be deemed to be included within the term
"Taxes" for purposes hereof). Taxes shall include the costs of consultants
retained in an effort to lower taxes and all costs incurred in disputing any
taxes or in seeking to lower the tax valuation of the Building. If Landlord is
successful in lowering the Taxes for the Building, Landlord shall calculate
Tenant's Proportionate Share of Taxes based upon the revised tax valuation of
the Building.

        (4)  By April 1 of each calendar year, or as soon thereafter as
practicable, Landlord shall furnish to Tenant a statement of Operating Costs and
Tenant Energy Costs (defined below) for the previous year, in each case adjusted
as provided in Section 3.(d)(6), and of the Taxes for the previous year (the
"Operating Costs and Tax Statement"). If the Operating Costs and Tax Statement
reveals that Tenant paid more for Operating Costs than the actual amount for the
year for which such statement was prepared, or more than its actual share of
Taxes for such year, then Landlord shall promptly credit or reimburse Tenant for
such excess; likewise, if Tenant paid less than Tenant's actual Proportionate
Share of Additional Rent or share of Taxes due, then Tenant shall promptly pay
Landlord such deficiency. If requested by Tenant in writing, the Operating Costs
and Tax Statement shall be certified as being true and correct by Landlord's
appropriate accounting personnel.

        (5)  As used herein, (A) Tenant's "Existing Premises Proportionate
Share" shall be 32.17%, which is the percentage obtained by dividing the
rentable square feet of area in the Existing Premises, which is stipulated to be
39,345 rentable square feet, by the total number of square feet of area in the
565 Building and the 575 Building, which is stipulated to be 122,292 rentable
square feet and (B) Tenant's "Expansion Premises Proportionate Share" shall be
17.59%, which is the percentage obtained by dividing the rentable square feet of
area in the Expansion Premises, which is stipulated to be 21,507 rentable square
feet, by the total number of square feet of area in the 565 Building and the 575
Building (122,292).

        (6)  With respect to any calendar year or partial calendar year in which
the Building is not occupied to the extent of 95% of the rentable area thereof,
the Operating Costs and Tenant Energy Costs for such period shall, for the
purposes hereof, be increased to the

4

--------------------------------------------------------------------------------




amount which would have been incurred had the Building been occupied to the
extent of 95% of the rentable area thereof.

        (e)    Tenant Inspection Right.    After giving Landlord 30-days' prior
written notice thereof, Tenant may inspect or audit Landlord's records relating
to Operating Costs for any periods of time within one year before the audit or
inspection; however, no audit or inspection shall extend to periods of time
before the Commencement Date. If Tenant fails to object to the calculation of
Operating Costs on an annual Operating Costs and Tax Statement within 90 days
after the statement has been delivered to Tenant, then Tenant shall have waived
its right to object to the calculation of Operating Costs for the year in
question and the calculation of Operating Costs set forth on such statement
shall be final. Tenant's audit or inspection shall be conducted only during
business hours reasonably designated by Landlord. Tenant shall pay the cost of
such audit or inspection, including $100 per hour (the "Hourly Charge") of
Landlord's or the building manager's employee time devoted to such inspection or
audit to reimburse Landlord for its overhead costs allocable to the inspection
or audit, unless the total Operating Costs charged to Tenant for the time period
in question is determined to be in error by more than 5% in the aggregate, and,
as a result thereof, Tenant paid to Landlord $.30 per square foot in the
Premises more than the actual Operating Costs due for such time period, in which
case (1) Landlord shall pay the audit cost and (2) Tenant shall not be obligated
to pay the Hourly Charge. Tenant may not conduct an inspection or have an audit
performed more than once during any calendar year. If such inspection or audit
reveals that an error was made in the Operating Costs previously charged to
Tenant, then Landlord shall refund to Tenant any overpayment of any such costs,
or Tenant shall pay to Landlord any underpayment of any such costs, as the case
may be, within 30 days after notification thereof. Provided Landlord's
accounting for Operating Costs is consistent with the terms of this Lease,
Landlord's good faith judgment regarding the proper interpretation of this
Agreement and the proper accounting for Operating Costs shall be binding on
Tenant in connection with any such audit or inspection. Tenant shall maintain
the results of each such audit or inspection confidential and shall not be
permitted to use any third party to perform such audit or inspection, other than
an independent firm of certified public accountants (A) reasonably acceptable to
Landlord, (B) which is not compensated on a contingency fee basis or in any
other manner which is dependent upon the results of such audit or inspection
(and Tenant shall deliver the fee agreement or other similar evidence of such
fee arrangement to Landlord upon request), and (C) which agrees with Landlord in
writing to maintain the results of such audit or inspection confidential.

        4.    Delinquent Payment; Handling Charges.    All past due payments
required of Tenant hereunder shall bear interest from the date due until paid at
the lesser of 18% per annum (the "Interest Rate") or the maximum lawful rate of
interest; additionally, after Landlord has delivered to Tenant three written
notices of its failure to pay Rent when due, then Landlord may, without
delivering to Tenant notice of such delinquency, charge Tenant a fee equal to 5%
of any future delinquent payment during the 12-month period following such third
delinquency to reimburse Landlord for its cost and inconvenience incurred as a
consequence of Tenant's delinquency. In no event, however, shall the charges
permitted under this Section 4 or elsewhere in this Lease, to the extent they
are considered to be interest under law, exceed the maximum lawful rate of
interest. Tenant shall not be obligated to pay default interest at the Interest
Rate upon any past due payments unless Landlord has notified Tenant of such past
due amount.

        5.    Security Deposit.    Landlord acknowledges the receipt from Tenant
of $37,919.79 (the "Security Deposit"), which shall be held by Landlord to
secure Tenant's performance of its obligations under this Lease. The Security
Deposit is not an advance payment of Rent or a measure or limit of Landlord's
damages upon an Event of Default (defined in Section 16). Landlord may, from
time to time and without prejudice to any other remedy, use all or a part of the
Security Deposit to perform any obligation Tenant fails to perform hereunder.
Following any such application of the Security Deposit,

5

--------------------------------------------------------------------------------


Tenant shall pay to Landlord on demand the amount so applied in order to restore
the Security Deposit to its original amount. Provided that Tenant has performed
all of its obligations hereunder, Landlord shall, within 30 days after the Term
ends, return to Tenant the portion of the Security Deposit which was not applied
to satisfy Tenant's obligations. The Security Deposit may be commingled with
other funds, and no interest shall be paid thereon. If Landlord transfers its
interest in the Premises and the transferee assumes Landlord's obligations under
this Lease, then Landlord may assign the Security Deposit to the transferee and
Landlord thereafter shall have no further liability for the return of the
Security Deposit. If requested by Tenant in writing, Landlord shall invest the
Security Deposit in a certificate of deposit purchased by Landlord, in its name,
from a national banking association provided that income accruing on the
certificate of deposit will be for the benefit of Tenant and Tenant shall pay
all taxes thereon. While no Event of Default exists, all income earned on the
certificate of deposit shall be paid to Tenant promptly after receipt thereof;
however, while an Event of Default exists, all such income shall be paid to
Landlord and held as an additional security deposit. Additionally, upon an Event
of Default, Landlord may withdraw all amounts evidenced by the certificate of
deposit and thereafter hold and apply such amounts pursuant to the terms of this
Section 5. To the extent Tenant has any interest in the certificate of deposit,
Tenant hereby grants to Landlord a security interest therein to secure Tenant's
obligations under this Lease.

        6.    Landlord's Obligations.    

        (a)    Services.    Landlord shall furnish to Tenant (1) water at those
points of supply provided for general use of tenants of the Building or as
indicated on the Working Drawings (as defined in Exhibit D hereto); (2) heated
and refrigerated air conditioning as appropriate, at such temperatures and in
such amounts as are standard for comparable buildings in the vicinity of the
Building; (3) janitorial service to the Premises on weekdays, other than
holidays, for Building-standard installations and such window washing as may
from time to time be reasonably required; (4) elevators for ingress and egress
to the floor on which the Premises are located, in common with other tenants,
provided that Landlord may reasonably limit the number of operating elevators
during non-business hours and holidays; and (5) electrical current during normal
business hours for equipment that does not require more than 110 volts and whose
electrical energy consumption does not exceed normal office usage or as
indicated on the Working Drawings (as defined in Exhibit D hereto). Landlord
shall maintain the common areas of the Building in reasonably good order and
condition, except for damage caused by a Tenant Party. If Tenant desires any of
the services specified in Section 6.(a)(2): (A) at any time other than between
7:00 a.m. and 6:00 p.m. on weekdays, or between 9:00 a.m. and 1:00 p.m. on
Saturday or (B) on Sunday or holidays, then such services shall be supplied to
Tenant upon the written request of Tenant delivered to Landlord before 3:00 p.m.
on the business day preceding such extra usage, and Tenant shall pay to Landlord
the cost of such services within ten days after Landlord has delivered to Tenant
an invoice therefor. The costs incurred by Landlord in providing after-hour HVAC
service to Tenant shall include costs for electricity, water, sewage, water
treatment, labor, metering, filtering, and maintenance reasonably allocated by
Landlord to providing such service. Landlord's current after-normal business
hours charges for HVAC is $20.00 per hour per one-half floor of the Building in
question; however, Landlord and Tenant agree that such figure shall not be
interpreted as the maximum amount which may be charged to Tenant for such
services.

        (b)    Excess Utility Use.    Except as expressly set forth in the
Working Drawings (as defined in Exhibit D hereto) approved by Landlord, Landlord
shall not be required to furnish electrical current for equipment that requires
more than 110 volts or other equipment whose electrical energy consumption
exceeds normal office usage. If Tenant's requirements for or consumption of
electricity exceed the electricity to be provided by Landlord as described in
Section 6.(a), Landlord shall, at Tenant's expense, make reasonable efforts to
supply such service through the then-existing feeders and risers serving the
Building and the Premises, and Tenant shall pay to Landlord the cost

6

--------------------------------------------------------------------------------




of such service within ten days after Landlord has delivered to Tenant an
invoice therefor. Landlord may determine the amount of such additional
consumption and potential consumption by any verifiable method, including
installation of a separate meter in the Premises installed, maintained, and read
by Landlord, at Tenant's expense. If Landlord installs separate meters in the
Premises after the date of this Lease and thereafter Landlord fails to
continuously utilize such separate meters, within 30 days following Tenant's
written notification to Landlord thereof Landlord shall reimburse Tenant's
actual out-of-pocket expenses incurred by Tenant after the date of this Lease in
connection with the installation of such separate electric meters. Tenant shall
not install any electrical equipment requiring special wiring or requiring
voltage in excess of 110 volts or otherwise exceeding Building capacity unless
approved in advance by Landlord. The use of electricity in the Premises shall
not exceed the capacity of existing feeders and risers to or wiring in the
Premises. Any risers or wiring required to meet Tenant's excess electrical
requirements shall, upon Tenant's written request, be installed by Landlord, at
Tenant's cost, if, in Landlord's judgment, the same are necessary and shall not
cause permanent damage to the Building or the Premises, cause or create a
dangerous or hazardous condition, entail excessive or unreasonable alterations,
repairs, or expenses, or interfere with or disturb other tenants of the
Building. If Tenant uses machines or equipment in the Premises which affect the
temperature otherwise maintained by the air conditioning system or otherwise
overload any utility, Landlord may install supplemental air conditioning units
or other supplemental equipment in the Premises, and the cost thereof, including
the cost of installation, operation, use, and maintenance, shall be paid by
Tenant to Landlord within ten days after Landlord has delivered to Tenant an
invoice therefor.

        (c)    Restoration of Services; Abatement.    Landlord shall use
reasonable efforts to restore any service required of it that becomes
unavailable; however, such unavailability shall not render Landlord liable for
any damages caused thereby, be a constructive eviction of Tenant, constitute a
breach of any implied warranty, or, except as provided in the next sentence,
entitle Tenant to any abatement of Tenant's obligations hereunder. If, however,
Tenant is prevented from using the Premises for more than 10 consecutive
business days because of the unavailability of any such service and such
unavailability was not caused by a Tenant Party, then Tenant shall, as its
exclusive remedy be entitled to a reasonable abatement of Rent for each
consecutive day (after such 10-day period) that Tenant is so prevented from
using the Premises.

        7.    Improvements; Alterations; Repairs; Maintenance.    

        (a)    Improvements; Alterations.    Improvements to the Premises shall
be installed at Tenant's expense only in accordance with plans and
specifications which have been previously submitted to and approved in writing
by Landlord. No alterations or physical additions in or to the Premises may be
made without Landlord's prior written consent, which shall not be unreasonably
withheld or delayed; however, Landlord may withhold its consent to any
alteration or addition that would affect the Building's structure or its HVAC,
plumbing, electrical, or mechanical systems. Tenant shall not paint or install
lighting or decorations, signs, window or door lettering, or advertising media
of any type on or about the Premises without the prior written consent of
Landlord, which shall not be unreasonably withheld or delayed; however, Landlord
may withhold its consent to any such painting or installation which would affect
the appearance of the exterior of the Building or of any common areas of the
Building. All alterations, additions, or improvements made in or upon the
Premises shall, at Landlord's option, either be removed by Tenant prior to the
end of the Term (and Tenant shall repair all damage caused thereby), or shall
remain on the Premises at the end of the Term without compensation to Tenant;
however, Tenant shall not be required to remove any addition or improvement to
the Premises if Landlord has specifically agreed in writing that the improvement
or addition in question need not be removed at the end of the Term. All
alterations, additions, and improvements shall be constructed, maintained, and
used by Tenant, at its risk and expense, in accordance with all Laws; Landlord's
approval of the plans and specifications therefor

7

--------------------------------------------------------------------------------

shall not be a representation by Landlord that such alterations, additions, or
improvements comply with any Law.

        (b)    Repairs; Maintenance.    Tenant shall maintain the Premises in a
clean, safe, and operable condition, and shall not permit or allow to remain any
waste or damage to any portion of the Premises. Tenant shall repair or replace,
subject to Landlord's direction and supervision, any damage to the Building
caused by a Tenant Party. If (1) Tenant fails to commence such repairs or
replacements within 15 days after the occurrence of such damage and thereafter
diligently to pursue the completion thereof or (2) notwithstanding such
diligence, Tenant fails to complete such repairs or replacements within 30 days
after the occurrence of such damage, then Landlord may make the same at Tenant's
cost. If any such damage caused by a Tenant Party occurs outside of the
Premises, then Landlord may elect to repair such damage at Tenant's expense,
rather than having Tenant repair such damage. The cost of all repair or
replacement work performed by Landlord under this Section 7 shall be paid by
Tenant to Landlord within 30 days after Landlord has invoiced Tenant therefor.

        (c)    Performance of Work.    All work described in this Section 7
shall be performed only by Landlord or by contractors and subcontractors
approved in writing by Landlord, which approval shall not be unreasonably
withheld or delayed. Tenant shall cause all contractors and subcontractors to
procure and maintain insurance coverage naming Landlord as an additional insured
against such risks, in such amounts, and with such companies as Landlord may
reasonably require. All such work shall be performed in accordance with all Laws
and in a good and workmanlike manner so as not to damage the Premises, the
Building, or the components thereof.

        (d)    Mechanic's Liens.    Tenant shall not permit any mechanic's liens
to be filed against the Premises or the Building for any work performed,
materials furnished, or obligation incurred by or at the request of Tenant. If
such a lien is filed, then Tenant shall, within ten days after Landlord has
delivered notice of the filing thereof to Tenant, either pay the amount of the
lien or diligently contest such lien and deliver to Landlord a bond or other
security reasonably satisfactory to Landlord. If Tenant fails to timely take
either such action, then Landlord may pay the lien claim, and any amounts so
paid, including expenses and interest, shall be paid by Tenant to Landlord
within ten days after Landlord has invoiced Tenant therefor.

        8.    Use.    Tenant shall continuously occupy and use the Premises only
for general office use (the "Permitted Use") and shall comply with all Laws
relating to the use, condition, access to, and occupancy of the Premises. The
Premises shall not be used for any use which is disreputable, creates
extraordinary fire hazards, or results in an increased rate of insurance on the
Building or its contents, or for the storage of any hazardous materials or
substances. If, because of a Tenant Party's acts, the rate of insurance on the
Building or its contents increases, then such acts shall be an Event of Default,
Tenant shall pay to Landlord the amount of such increase on demand, and
acceptance of such payment shall not waive any of Landlord's other rights.
Tenant shall conduct its business and control each other Tenant Party so as not
to create any nuisance or unreasonably interfere with other tenants or Landlord
in its management of the Building.

        9.    Assignment and Subletting.    

        (a)    Transfers; Consent.    Tenant shall not, without the prior
written consent of Landlord, (1) assign, transfer, or encumber this Lease or any
estate or interest herein, whether directly or by operation of law, (2) permit
any other entity to become Tenant hereunder by merger, consolidation, or other
reorganization, except as provided in Section 9.(d), (3) if Tenant is an entity
other than a corporation whose stock is publicly traded, permit the transfer of
an ownership interest in Tenant so as to result in a change in the current
control of Tenant, except as provided in Section 9.(d), (4) sublet any portion
of the Premises, (5) grant any license, concession, or other right of occupancy
of any portion of the Premises, or (6) permit the use of the Premises by any

8

--------------------------------------------------------------------------------

parties other than Tenant (any of the events listed in Section 9.(a)(1) through
9.(a)(6) being a "Transfer"). If Tenant requests Landlord's consent to a
Transfer, then Tenant shall provide Landlord with a written description of all
terms and conditions of the proposed Transfer, copies of the proposed
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; banking, financial, and other credit
information; and general references sufficient to enable Landlord to determine
the proposed transferee's creditworthiness and character. Landlord shall not
unreasonably withhold its consent to any assignment or subletting of the
Premises, provided that the proposed transferee (A) is creditworthy, (B) has a
good reputation in the business community, (C) does not engage in business
similar to those of other tenants in the Complex, and (D) is not another
occupant of the Complex or person or entity with whom Landlord is negotiating to
lease space in the Complex; otherwise, Landlord may withhold its consent in its
sole discretion. Concurrently with Tenant's notice of any request for consent to
a Transfer, Tenant shall pay to Landlord a fee of $750 to defray Landlord's
expenses in reviewing such request, and Tenant shall also reimburse Landlord
immediately upon request for its attorneys' fees incurred in connection with
considering any request for consent to a Transfer. If Landlord consents to a
proposed Transfer, then the proposed transferee shall deliver to Landlord a
written agreement whereby it expressly assumes Tenant's obligations hereunder;
however, any transferee of less than all of the space in the Premises shall be
liable only for obligations under this Lease that are properly allocable to the
space subject to the Transfer for the period of the Transfer. No Transfer shall
release Tenant from its obligations under this Lease, but rather Tenant and its
transferee shall be jointly and severally liable therefor. Landlord's consent to
any Transfer shall not waive Landlord's rights as to any subsequent Transfers.
If an Event of Default occurs while the Premises or any part thereof are subject
to a Transfer, then Landlord, in addition to its other remedies, may collect
directly from such transferee all rents becoming due to Tenant and apply such
rents against Rent. Tenant authorizes its transferees to make payments of rent
directly to Landlord upon receipt of notice from Landlord to do so. Tenant shall
pay for the cost of any demising walls or other improvements necessitated by a
proposed subletting or assignment.

        (b)    Cancellation.    Landlord may, within 30 days after submission of
Tenant's written request for Landlord's consent to an assignment or subletting,
cancel this Lease as to the portion of the Premises proposed to be sublet or
assigned as of the date the proposed Transfer is to be effective. If Landlord
cancels this Lease as to any portion of the Premises, then (1) this Lease shall
cease for such portion of the Premises and Tenant shall pay to Landlord all Rent
accrued through the cancellation date relating to the portion of the Premises
covered by the proposed Transfer and (2) Landlord shall refund to Tenant (to the
extent that Tenant has paid the same) the $750.00 administrative fee payable to
Landlord pursuant to Section 9.(a) above. Thereafter, Landlord may lease such
portion of the Premises to the prospective transferee (or to any other person)
without liability to Tenant.

        (c)    Additional Compensation.    Tenant shall pay to Landlord,
immediately upon receipt thereof, the excess of (1) all compensation received by
Tenant for a Transfer less the costs reasonably incurred by Tenant with
unaffiliated third parties in connection with such Transfer (i.e., brokerage
commissions, tenant finish work, and the like) over (2) the Rent allocable to
the portion of the Premises covered thereby.

        (d)    Permitted Transfers.    Notwithstanding the foregoing, Tenant may
Transfer all or part of its interest in this Lease or all or part of the
Premises (a "Permitted Transfer") to the following types of entities (a
"Permitted Transferee") without the written consent of Landlord:

        (1)  an Affiliate of Tenant;

9

--------------------------------------------------------------------------------

        (2)  any corporation in which or with which Tenant, or its corporate
successors or assigns, is merged or consolidated, in accordance with applicable
statutory provisions governing merger and consolidation of corporations, so long
as (A) Tenant's obligations hereunder are assumed by the corporation surviving
such merger or created by such consolidation; and (B) the Tangible Net Worth of
the surviving or created corporation is not less than the Tangible Net Worth of
Tenant as of the date hereof; or

        (3)  any corporation acquiring all or substantially all of Tenant's
assets if such corporation's Tangible Net Worth after such acquisition is not
less than the Tangible Net Worth of Tenant as of the date hereof.

Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder. Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Premises, the Building, Landlord or
other tenants of the Building. At least 30 days after the effective date of any
Permitted Transfer, Tenant agrees to furnish Landlord with copies of the
instrument effecting any of the foregoing Transfers and documentation
establishing Tenant's satisfaction of the requirements set forth above
applicable to any such Transfer. The occurrence of a Permitted Transfer shall
not waive Landlord's rights as to any subsequent Transfers. "Tangible Net Worth"
means the excess of total assets over total liabilities, in each case as
determined in accordance with generally accepted accounting principles
consistently applied ("GAAP"), excluding, however, from the determination of
total assets all assets which would be classified as intangible assets under
GAAP including, without limitation, goodwill, licenses, patents, trademarks,
trade names, copyrights, and franchises. Any subsequent Transfer by a Permitted
Transferee, other than a Transfer to an Affiliate of Tenant, shall be subject to
Landlord's prior written consent (which Landlord may grant or deny in its sole
discretion).

10

--------------------------------------------------------------------------------

        10.    Insurance; Waivers; Subrogation; Indemnity.    

        (a)    Insurance.    Tenant shall maintain throughout the Term the
following insurance policies: (1) commercial general liability insurance in
amounts of $3,000,000 per occurrence or such other amounts as Landlord may from
time to time reasonably require, insuring Tenant, Landlord, Landlord's agents
and their respective affiliates against all liability for injury to or death of
a person or persons or damage to property arising from the use and occupancy of
the Premises, (2) insurance covering the full value of Tenant's property and
improvements, and other property (including property of others) in the Premises,
(3) contractual liability insurance sufficient to cover Tenant's indemnity
obligations hereunder, (4) worker's compensation insurance, containing a waiver
of subrogation endorsement acceptable to Landlord, and (5) business interruption
insurance. Tenant's insurance shall provide primary coverage to Landlord when
any policy issued to Landlord provides duplicate or similar coverage, and in
such circumstance Landlord's policy will be excess over Tenant's policy. Tenant
shall furnish to Landlord certificates of such insurance and such other evidence
satisfactory to Landlord of the maintenance of all insurance coverages required
hereunder, and Tenant shall obtain a written obligation on the part of each
insurance company to notify Landlord at least 30 days before cancellation or a
material change of any such insurance policies. All such insurance policies
shall be in form, and issued by companies, reasonably satisfactory to Landlord.

        (b)    Waiver of Negligence; No Subrogation.    Landlord and Tenant each
waives any claim it might have against the other for any injury to or death of
any person or persons or damage to or theft, destruction, loss, or loss of use
of any property (a "Loss"), to the extent the same is insured against under any
insurance policy that covers the Building, the Premises, Landlord's or Tenant's
fixtures, personal property, leasehold improvements, or business, or, in the
case of Tenant's waiver, is required to be insured against under the terms
hereof, regardless of whether the negligence of the other party caused such
Loss; however, Landlord's waiver shall not include any deductible amounts on
insurance policies carried by Landlord. Each party shall cause its insurance
carrier to endorse all applicable policies waiving the carrier's rights of
recovery under subrogation or otherwise against the other party.

        (c)    Indemnity.    Subject to Section 10.(b), Tenant shall defend,
indemnify, and hold harmless Landlord and its representatives and agents from
and against all claims, demands, liabilities, causes of action, suits,
judgments, damages, and expenses (including attorneys' fees) arising from
(1) any Loss arising from any occurrence on the Premises or (2) Tenant's failure
to perform its obligations under this Lease, even though caused or alleged to be
caused by the negligence or fault of Landlord or its agents (other than a Loss
arising from the sole or gross negligence of Landlord or its agents), and even
though any such claim, cause of action, or suit is based upon or alleged to be
based upon the strict liability of Landlord or its agents. This indemnity is
intended to indemnify Landlord and its agents against the consequences of their
own negligence when Landlord or its agents are jointly, comparatively,
contributively, or concurrently negligent with Tenant. This indemnity provision
shall survive termination or expiration of this Lease. If any proceeding is
filed for which indemnity is required hereunder, Tenant agrees, upon request
therefor, to defend the indemnified party in such proceeding at its sole cost
utilizing counsel satisfactory to the indemnified party.

        11.    Subordination; Attornment; Notice to Landlord's Mortgagee.    

        (a)    Subordination.    This Lease shall be subordinate to any deed of
trust, mortgage, or other security instrument, or any ground lease, master
lease, or primary lease, that now or hereafter covers all or any part of the
Premises (the mortgagee under any such mortgage or the lessor under any such
lease is referred to herein as a "Landlord's Mortgagee"). Any Landlord's
Mortgagee may elect, at any time, unilaterally, to make this Lease superior to
its mortgage, ground lease, or other interest in the Premises by so notifying
Tenant in writing.

11

--------------------------------------------------------------------------------

        (b)    Attornment.    Tenant shall attorn to any party succeeding to
Landlord's interest in the Premises, whether by purchase, foreclosure, deed in
lieu of foreclosure, power of sale, termination of lease, or otherwise, upon
such party's request, and shall execute such agreements as are consistent with
the terms hereof confirming such attornment as such party may reasonably
request.

        (c)    Notice to Landlord's Mortgagee.    Tenant shall not seek to
enforce any remedy it may have for any default on the part of Landlord without
first giving written notice by certified mail, return receipt requested,
specifying the default in reasonable detail, to any Landlord's Mortgagee whose
address has been given to Tenant, and affording such Landlord's Mortgagee a
reasonable opportunity to perform Landlord's obligations hereunder.

        (d)    Landlord's Mortgagee's Protection Provisions.    If Landlord's
Mortgagee shall succeed to the interest of Landlord under this Lease, Landlord's
Mortgagee shall not be: (1) liable for any act or omission of any prior lessor
(including Landlord); (2) bound by any rent or additional rent or advance rent
which Tenant might have paid for more than the current month to any prior lessor
(including Landlord), and all such rent shall remain due and owing,
notwithstanding such advance payment; (3) bound by any security or advance
rental deposit made by Tenant which is not delivered or paid over to Landlord's
Mortgagee and with respect to which Tenant shall look solely to Landlord for
refund or reimbursement; (4) bound by any termination, amendment or modification
of this Lease made without Landlord's Mortgagee's consent and written approval
(where the name and address of the Landlord's Mortgagee has been provided in
writing to Tenant), except for those terminations, amendments and modifications
permitted to be made by Landlord without Landlord's Mortgagee's consent pursuant
to the terms of the loan documents between Landlord and Landlord's Mortgagee;
(5) subject to the defenses which Tenant might have against any prior lessor
(including Landlord); and (6) subject to the offsets which Tenant might have
against any prior lessor (including Landlord) except for those offset rights
which (A) are expressly provided in this Lease, (B) relate to periods of time
following the acquisition of the Building by Landlord's Mortgagee, and
(C) Tenant has provided written notice to Landlord's Mortgagee and provided
Landlord's Mortgagee a reasonable opportunity to cure the event giving rise to
such offset event. Landlord's Mortgagee shall have no liability or
responsibility under or pursuant to the terms of this Lease or otherwise after
it ceases to own an interest in the Building. Nothing in this Lease shall be
construed to require Landlord's Mortgagee to see to the application of the
proceeds of any loan, and Tenant's agreements set forth herein shall not be
impaired on account of any modification of the documents evidencing and securing
any loan.

        (e)    Subordination, Non-Disturbance and Attornment
Agreement.    Landlord shall use reasonable efforts to obtain a Subordination,
Non-Disturbance and Attornment Agreement from the current and any future
Landlord's Mortgagee in the form of Exhibit J hereto or another form reasonably
acceptable to Tenant and such Landlord's Mortgagee; however, Landlord's failure
to deliver such agreement shall not constitute a default by Landlord hereunder,
prohibit the mortgaging of the Building, or otherwise affect the subordination
of Tenant's rights hereunder, and further provided that the out-of-pocket costs
associated with obtaining such subordination, non-disturbance and attornment
agreement shall be paid by Tenant within 15 days after Landlord's written
request therefor.

        12.    Rules and Regulations.    Tenant shall comply with the rules and
regulations of the Building which are attached hereto as Exhibit C. Landlord
may, from time to time, change such rules and regulations for the safety, care,
or cleanliness of the Building and related facilities, provided that such
changes are applicable to all tenants of the Building and will not unreasonably
interfere with Tenant's use of the Premises. Tenant shall be responsible for the
compliance with such rules and regulations by each Tenant Party.

12

--------------------------------------------------------------------------------

        13.    Condemnation.    

        (a)    Total Taking.    If the entire Building or Premises are taken by
right of eminent domain or conveyed in lieu thereof (a "Taking"), this Lease
shall terminate as of the date of the Taking.

        (b)    Partial Taking—Tenant's Rights.    If any part of the Building
becomes subject to a Taking and such Taking will prevent Tenant from conducting
its business in the Premises in a manner reasonably comparable to that conducted
immediately before such Taking for a period of more than 180 days, then Tenant
may terminate this Lease as of the date of such Taking by giving written notice
to Landlord within 30 days after the Taking, and Rent shall be apportioned as of
the date of such Taking. If Tenant does not terminate this Lease, then Rent
shall be abated on a reasonable basis as to that portion of the Premises
rendered untenantable by the Taking.

        (c)    Partial Taking—Landlord's Rights.    If any material portion, but
less than all, of the Building becomes subject to a Taking, or if Landlord is
required to pay any of the proceeds received for a Taking to a Landlord's
Mortgagee, then Landlord may terminate this Lease by delivering written notice
thereof to Tenant within 30 days after such Taking, and Rent shall be
apportioned as of the date of such Taking. If Landlord does not so terminate
this Lease, then this Lease will continue, but if any portion of the Premises
has been taken, Rent shall abate as provided in the last sentence of
Section 13.(b).

        (d)    Award.    If any Taking occurs, then Landlord shall receive the
entire award or other compensation for the land on which the Building is
situated, the Building, and other improvements taken, and Tenant may separately
pursue a claim (to the extent it will not reduce Landlord's award) against the
condemnor for the value of Tenant's personal property which Tenant is entitled
to remove under this Lease, moving costs, loss of business, and other claims it
may have.

        14.    Fire or Other Casualty.    

        (a)    Repair Estimate.    If the Premises or the Building are damaged
by fire or other casualty (a "Casualty"), Landlord shall, within 90 days after
such Casualty, deliver to Tenant a good faith estimate (the "Damage Notice") of
the time needed to repair the damage caused by such Casualty, which shall
contain, to the extent then known by Landlord, whether insurance proceeds will
be available to Landlord and sufficient to restore the Building under the
requirement set forth in Section 14.(d) below.

        (b)    Landlord's and Tenant's Rights.    If a material portion of the
Premises or the Building is damaged by Casualty such that Tenant is prevented
from conducting its business in the Premises in a manner reasonably comparable
to that conducted immediately before such Casualty and Landlord estimates that
the damage caused thereby cannot be repaired within 240 days after the Casualty,
then Tenant may terminate this Lease by delivering written notice to Landlord of
its election to terminate within 30 days after the Damage Notice has been
delivered to Tenant. If Tenant does not so timely terminate this Lease, then
(subject to Section 14.(c)) Landlord shall repair the Building or the Premises,
as the case may be, as provided below, and Rent for the portion of the Premises
rendered untenantable by the damage shall be abated on a reasonable basis from
the date of damage until the completion of the repair, unless a Tenant Party
intentionally caused such damage, in which case, Tenant shall continue to pay
Rent without abatement.

        (c)    Landlord's Rights.    If a Casualty damages a material portion of
the Building, and Landlord makes a good faith determination that restoring the
Premises would be uneconomical, or if Landlord is required to pay any insurance
proceeds arising out of the Casualty to a Landlord's Mortgagee, then Landlord
may terminate this Lease by giving written notice of its election to terminate
within 30 days after the Damage Notice has been delivered to Tenant, and Basic
Rent and Additional Rent shall be abated as of the date of the Casualty.

13

--------------------------------------------------------------------------------




        (d)    Repair Obligation.    If neither party elects to terminate this
Lease following a Casualty, then Landlord shall, within a reasonable time after
such Casualty, begin to repair the Building and the Premises and shall proceed
with reasonable diligence to restore the Building and Premises to substantially
the same condition as they existed immediately before such Casualty; however,
Landlord shall not be required to repair or replace any of the furniture,
equipment, fixtures, and other improvements which may have been placed by, or at
the request of, Tenant or other occupants in the Building or the Premises, and
Landlord's obligation to repair or restore the Building or Premises shall be
limited to the extent of the insurance proceeds actually received by Landlord
for the Casualty in question.

        (e)    Tenant's Termination Option.    If Landlord does not complete the
restoration of the Premises within 330 days after the date of the Casualty, as
the same may be extended by force majeure or delays caused by a Tenant Party,
Tenant may terminate this Lease by delivering written notice to Landlord and
Landlord's Mortgagee within ten days following the expiration of such 330-day
period (as the same may be extended as set forth above) and prior to the date
upon which Landlord substantially completes such restoration. Such termination
shall be effective as of the date specified in Tenant's termination notice (but
not earlier than 60 days nor later than 90 days after the date of such notice)
as if such date were the date fixed for the expiration of the Term. If Tenant
fails to timely give such termination notice, Tenant shall be deemed to have
waived its rights to terminate this Lease, time being of the essence with
respect thereto. Notwithstanding the foregoing, if upon the receipt of Tenant's
written election to terminate this Lease as provided in this Section 14.(e),
Landlord reasonably believes it can complete the restoration of the Premises
within 60 days following the receipt of such notice, Landlord may, in its sole
discretion, elect to proceed with such restoration and, provided Landlord
substantially completes such restoration within such 60-day period, Tenant's
election to terminate shall be null and void.

        15.    Personal Property Taxes.    Tenant shall be liable for all taxes
levied or assessed against personal property, furniture, or fixtures placed by
Tenant in the Premises. If any taxes for which Tenant is liable are levied or
assessed against Landlord or Landlord's property and Landlord elects to pay the
same, or if the assessed value of Landlord's property is increased by inclusion
of such personal property, furniture or fixtures and Landlord elects to pay the
taxes based on such increase, then Tenant shall pay to Landlord, upon demand,
the part of such taxes for which Tenant is primarily liable hereunder; however,
Landlord shall not pay such amount if Tenant notifies Landlord that it will
contest the validity or amount of such taxes before Landlord makes such payment,
and thereafter diligently proceeds with such contest in accordance with law and
if the non-payment thereof does not pose a threat of loss or seizure of the
Building or interest of Landlord therein or impose any fee or penalty against
Landlord.

        16.    Events of Default.    Each of the following occurrences shall be
an "Event of Default":

        (a)  Tenant's failure to pay Rent within five days after Landlord has
delivered notice to Tenant that the same is due; however, an Event of Default
shall occur hereunder without any obligation of Landlord to give any notice if
Landlord has given Tenant written notice under this Section 16.(a) on more than
one occasion during the twelve (12) month interval preceding such failure by
Tenant;

        (b)  Tenant (1) abandons or vacates the Premises or any substantial
portion thereof without giving Landlord at least 30 days advance written notice
or (2) fails to comply with the Permitted Use set forth herein;

        (c)  Tenant fails to provide any estoppel certificate within the time
period required under Section 24.(e) and such failure shall continue for 10 days
after written notice thereof from Landlord to Tenant;

        (d)  Tenant's failure to perform, comply with, or observe any other
agreement or obligation of Tenant under this Lease and the continuance of such
failure for a period of more than 30 days

14

--------------------------------------------------------------------------------




after Landlord has delivered to Tenant written notice thereof; however, if such
failure cannot be cured within such 30-day period and Tenant commences to cure
such failure within such 30-day period and thereafter diligently pursues such
cure to completion, then such failure shall not be an Event of Default unless it
is not fully cured within an additional 90 days after the expiration of the
30-day period; and

        (e)  The filing of a petition by or against Tenant (the term "Tenant"
shall include, for the purpose of this Section 16.(e), any guarantor of Tenant's
obligations hereunder) (1) in any bankruptcy or other insolvency proceeding;
(2) seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant's
property or for Tenant's interest in this Lease; or (4) for the reorganization
or modification of Tenant's capital structure; however, if such a petition is
filed against Tenant, then such filing shall not be an Event of Default unless
Tenant fails to have the proceedings initiated by such petition dismissed within
90 days after the filing thereof.

        17.    Remedies.    Upon any Event of Default, Landlord may, in addition
to all other rights and remedies afforded Landlord hereunder or by law or
equity, take any of the following actions:

        (a)  Terminate this Lease by giving Tenant written notice thereof, in
which event Tenant shall pay to Landlord the sum of (1) all Rent accrued
hereunder through the date of termination, (2) all amounts due under
Section 18.(a), and (3) an amount equal to the total Rent that Tenant would have
been required to pay for the remainder of the Term, diminished by any net sums
thereafter received by Landlord through reletting the Premises during such
period, after deducting all costs incurred by Landlord in reletting the
Premises. Tenant shall not be entitled to the excess of any consideration
obtained by reletting over the Rent due hereunder;

        (b)  Terminate Tenant's right to possess the Premises without
terminating this Lease by giving written notice thereof to Tenant, in which
event Tenant shall pay to Landlord (1) all Rent and other amounts accrued
hereunder to the date of termination of possession, (2) all amounts due from
time to time under Section 18.(a), and (3) all Rent and other net sums required
hereunder to be paid by Tenant during the remainder of the Term, diminished by
any net sums thereafter received by Landlord through reletting the Premises
during such period, after deducting all costs incurred by Landlord in reletting
the Premises. Landlord shall use reasonable efforts to relet the Premises on
such terms as Landlord in its reasonable but sole discretion may determine
(including a term different from the Term, rental concessions, and alterations
to, and improvement of, the Premises); however, Landlord shall not be obligated
to relet the Premises before leasing other portions of the Building. Landlord
shall not be liable for, nor shall Tenant's obligations hereunder be diminished
because of, Landlord's failure to relet the Premises or to collect rent due for
such reletting. Tenant shall not be entitled to the excess of any consideration
obtained by reletting over the Rent due hereunder. Reentry by Landlord in the
Premises shall not affect Tenant's obligations hereunder for the unexpired Term;
rather, Landlord may, from time to time, bring an action against Tenant to
collect amounts due by Tenant, without the necessity of Landlord's waiting until
the expiration of the Term. Unless Landlord delivers written notice to Tenant
expressly stating that it has elected to terminate this Lease, all actions taken
by Landlord to dispossess or exclude Tenant from the Premises shall be deemed to
be taken under this Section 17.(b). If Landlord elects to proceed under this
Section 17.(b), it may at any time elect to terminate this Lease under
Section 17.(a); or

        (c)  Tenant agrees that this Lease sets forth all notices that Landlord
may be required to give in connection with the exercise of remedies and waives
any and all further notices of default, termination, to quit or otherwise that
may be required under any present or future laws.

15

--------------------------------------------------------------------------------




        18.    Payment by Tenant; Non-Waiver; Confession for Possession.    

        (a)    Payment by Tenant.    Upon any Event of Default, Tenant shall pay
to Landlord all costs incurred by Landlord (including court costs and reasonable
attorneys' fees and expenses) in (1) obtaining possession of the Premises,
(2) removing and storing Tenant's or any other occupant's property,
(3) repairing, restoring, altering, remodeling, or otherwise putting the
Premises into condition acceptable to a new tenant, (4) if Tenant is
dispossessed of the Premises and this Lease is not terminated, reletting all or
any part of the Premises (including brokerage commissions, cost of tenant finish
work, and other costs incidental to such reletting), (5) performing Tenant's
obligations which Tenant failed to perform, and (6) enforcing, or advising
Landlord of, its rights, remedies, and recourses arising out of the Event of
Default. To the full extent permitted by law, Landlord and Tenant agree the
federal and state courts of Pennsylvania shall have exclusive jurisdiction over
any matter relating to or arising from this Lease and the parties' rights and
obligations under this Lease.

        (b)    No Waiver.    Landlord's acceptance of Rent following an Event of
Default shall not waive Landlord's rights regarding such Event of Default. No
waiver by Landlord of any violation or breach of any of the terms contained
herein shall waive Landlord's rights regarding any future violation of such
term. Landlord's acceptance of any partial payment of Rent shall not waive
Landlord's rights with regard to the remaining portion of the Rent that is due,
regardless of any endorsement or other statement on any instrument delivered in
payment of Rent or any writing delivered in connection therewith; accordingly,
Landlord's acceptance of a partial payment of Rent shall not constitute an
accord and satisfaction of the full amount of the Rent that is due.

        19.    Landlord's Lien.    In addition to any applicable statutory
landlord's lien, Tenant grants to Landlord, to secure performance of Tenant's
obligations hereunder, a security interest in all goods (including equipment and
inventory), fixtures, and other personal property of Tenant situated on the
Premises, and all proceeds thereof (the "Collateral"), and the Collateral shall
not be removed from the Premises without the prior written consent of Landlord
(other than in Tenant's ordinary course of business) until all obligations of
Tenant have been fully performed. Upon the occurrence of an Event of Default,
Landlord may, in addition to all other remedies, without notice or demand except
as provided below, exercise the rights afforded to a secured party under the
Pennsylvania Uniform Commercial Code (the "UCC"). To the extent the UCC requires
Landlord to give to Tenant notice of any act or event and such notice cannot be
validly waived before a default occurs, then five-days' prior written notice
thereof shall be reasonable notice of the act or event. If Tenant fails to
execute such financing statement(s) within 15 days following Landlord's written
request therefor, Landlord may execute such financing statement(s) as Tenant's
attorney-in-fact. In furtherance of the foregoing, Tenant grants to Landlord a
power of attorney to execute and file any financing statement or other
instrument necessary to perfect Landlord's security interest under this
Section 19, which power is coupled with an interest and is irrevocable during
the Term. Landlord may also file a copy of this Lease as a financing statement
to perfect its security interest in the Collateral. Landlord hereby subordinates
its statutory lien, as well as the security interest granted to it under this
Section 19, to all "purchase money security interests" (as such term is defined
in the UCC) in the Collateral as well as to any bank, insurance company or other
third party financial institution providing a secured line of credit to Tenant,
and Landlord shall, at Tenant's expense, execute such documentation (on
Landlord's forms) to evidence such subordination as the owner of any such
purchase money security interest or credit provider, as applicable, may
reasonably request. Following the expiration of the Term and provided that
Tenant has performed all of its obligations hereunder, Landlord shall, within
15 days following Tenant's written request and at Tenant's expense, execute a
UCC-3 termination statement evidencing the termination of the lien granted to
Landlord under this Section 19. If Landlord fails to execute such termination
statement(s) within 15 days following Tenant's written request therefor, Tenant
may execute such termination statement(s) as Landlord's attorney-in-fact. In
furtherance of the foregoing, Landlord grants to Tenant a power of attorney to
execute and file such termination statement(s) necessary to

16

--------------------------------------------------------------------------------

terminate Landlord's security interests on the terms and conditions of this
Section 19, which power is coupled with an interest and is irrevocable during
the Term.

        20.    Surrender of Premises.    No act by Landlord shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender of the Premises shall be valid unless it is in writing and signed by
Landlord. At the expiration or termination of this Lease, Tenant shall deliver
to Landlord the Premises with all improvements located therein in good repair
and condition, free of Hazardous Substances (defined below) placed on the
Premises during the Term, broom-clean, reasonable wear and tear (and
condemnation and Casualty damage not caused by Tenant, as to which Sections 13
and 14 shall control) excepted, and shall deliver to Landlord all keys to the
Premises. Provided that Tenant has performed all of its obligations hereunder,
Tenant may remove all unattached trade fixtures, furniture, and personal
property placed in the Premises by Tenant, and shall remove such alterations,
additions, improvements, trade fixtures, personal property, equipment, wiring,
and furniture as Landlord may request. Tenant shall repair all damage caused by
such removal. All items not so removed shall be deemed to have been abandoned by
Tenant and may be appropriated, sold, stored, destroyed, or otherwise disposed
of by Landlord without notice to Tenant and without any obligation to account
for such items. The provisions of this Section 20 shall survive the end of the
Term.

        21.    Holding Over.    If Tenant fails to vacate the Premises at the
end of the Term, then Tenant shall be a tenant at will and, in addition to all
other damages and remedies to which Landlord may be entitled for such holding
over, Tenant shall pay, in addition to the other Rent (excluding Basic Rent), a
daily Basic Rent equal to the greater of (a) 150% of the daily Basic Rent
payable during the last month of the Term, or (b) 125% of the prevailing rental
rate in the Building for similar space. The provisions of this Section 21 shall
not be deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at law. If Tenant fails to surrender the Premises
upon the termination or expiration of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys' fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender, and any lost profits to Landlord
resulting therefrom.

        22.    Certain Rights Reserved by Landlord.    Provided that the
exercise of such rights does not unreasonably interfere with Tenant's occupancy
of the Premises, Landlord shall have the following rights:

        (a)  To decorate and to make inspections, repairs, alterations,
additions, changes, or improvements, whether structural or otherwise, in and
about the Building, or any part thereof; to enter upon the Premises and, during
the continuance of any such work, to temporarily close doors, entryways, public
space, and corridors in the Building; to interrupt or temporarily suspend
Building services and facilities; to change the name of the Building; and to
change the arrangement and location of entrances or passageways, doors, and
doorways, corridors, elevators, stairs, restrooms, or other public parts of the
Building;

        (b)  To take such reasonable measures as Landlord deems advisable for
the security of the Building and its occupants; evacuating the Building for
cause, suspected cause, or for drill purposes; temporarily denying access to the
Building; and closing the Building after normal business hours and on Sundays
and holidays, subject, however, to Tenant's right to enter when the Building is
closed after normal business hours under such reasonable regulations as Landlord
may prescribe from time to time; and

        (c)  After giving Tenant reasonable notice thereof (which notice may be
verbal), to enter the Premises at reasonable hours to show the Premises to
prospective purchasers, lenders, or, during the last 12 months of the Term,
tenants.

17

--------------------------------------------------------------------------------




        23.    Substitution Space.    [Intentionally Deleted].

        24.    Miscellaneous.    

        (a)    Landlord Transfer.    Landlord may transfer any portion of the
Building and any of its rights under this Lease. If Landlord assigns its rights
under this Lease, then Landlord shall thereby be released from any further
obligations hereunder, provided that the assignee assumes Landlord's obligations
hereunder in writing.

        (b)    Landlord's Liability.    The liability of Landlord to Tenant for
any default by Landlord under the terms of this Lease shall be limited to
Tenant's actual direct, but not consequential, damages therefor and shall be
recoverable only from the interest of Landlord in the Building, and Landlord
shall not be personally liable for any deficiency. This Section shall not limit
any remedies which Tenant may have for Landlord's defaults which do not involve
the personal liability of Landlord.

        (c)    Force Majeure.    Other than for Tenant's obligations under this
Lease that can be performed by the payment of money (e.g., payment of Rent and
maintenance of insurance), whenever a period of time is herein prescribed for
action to be taken by either party hereto, such party shall not be liable or
responsible for, and there shall be excluded from the computation of any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, governmental laws, regulations, or restrictions, or any
other causes of any kind whatsoever which are beyond the control of such party.

        (d)    Brokerage.    Neither Landlord nor Tenant has dealt with any
broker or agent in connection with the negotiation or execution of this Lease,
other than Trammell Crow NE, Inc. and Belcher-Pregmon Commercial Real Estate
Company, whose commissions shall be paid by Landlord. Tenant and Landlord shall
each indemnify the other against all costs, expenses, attorneys' fees, and other
liability for commissions or other compensation claimed by any broker or agent
claiming the same by, through, or under the indemnifying party.

        (e)    Estoppel Certificates.    From time to time, Tenant shall furnish
to any party designated by Landlord, within ten days after Landlord has made a
request therefor, a certificate signed by Tenant confirming and containing such
factual certifications and representations as to this Lease as are consistent
with the terms hereof as Landlord may reasonably request. The form of the
initial certificate to be signed by Tenant is attached hereto as Exhibit I.

        (f)    Notices.    All notices and other communications given pursuant
to this Lease shall be in writing and shall be (1) mailed by first class, United
States Mail, postage prepaid, certified, with return receipt requested, and
addressed to the parties hereto at the address specified next to their signature
block, (2) hand delivered to the intended address, or (3) sent by prepaid
telegram, cable, facsimile transmission, or telex followed by a confirmatory
letter. All notices shall be effective upon delivery to the address of the
addressee. The parties hereto may change their addresses by giving notice
thereof to the other in conformity with this provision.

        (g)    Separability.    If any clause or provision of this Lease is
illegal, invalid, or unenforceable under present or future laws, then the
remainder of this Lease shall not be affected thereby and in lieu of such clause
or provision, there shall be added as a part of this Lease a clause or provision
as similar in terms to such illegal, invalid, or unenforceable clause or
provision as may be possible and be legal, valid, and enforceable.

18

--------------------------------------------------------------------------------






        (h)    Amendments; and Binding Effect.    This Lease may not be amended
except by instrument in writing signed by Landlord and Tenant. No provision of
this Lease shall be deemed to have been waived by Landlord unless such waiver is
in writing signed by Landlord, and no custom or practice which may evolve
between the parties in the administration of the terms hereof shall waive or
diminish the right of Landlord to insist upon the performance by Tenant in
strict accordance with the terms hereof. The terms and conditions contained in
this Lease shall inure to the benefit of and be binding upon the parties hereto,
and upon their respective successors in interest and legal representatives,
except as otherwise herein expressly provided. This Lease is for the sole
benefit of Landlord and Tenant, and, other than Landlord's Mortgagee, no third
party shall be deemed a third party beneficiary hereof.

        (i)    Quiet Enjoyment.    Provided Tenant has performed all of its
obligations hereunder, Tenant shall peaceably and quietly hold and enjoy the
Premises for the Term, without hindrance from Landlord or any party claiming by,
through, or under Landlord, but not otherwise, subject to the terms and
conditions of this Lease.

        (j)    No Merger.    There shall be no merger of the leasehold estate
hereby created with the fee estate in the Premises or any part thereof if the
same person acquires or holds, directly or indirectly, this Lease or any
interest in this Lease and the fee estate in the leasehold Premises or any
interest in such fee estate.

        (k)    No Offer.    The submission of this Lease to Tenant shall not be
construed as an offer, and Tenant shall not have any rights under this Lease
unless Landlord executes a copy of this Lease and delivers it to Tenant.

        (l)    Entire Agreement.    This Lease constitutes the entire agreement
between Landlord and Tenant regarding the subject matter hereof and supersedes
all oral statements and prior writings relating thereto. Except for those set
forth in this Lease, no representations, warranties, or agreements have been
made by Landlord or Tenant to the other with respect to this Lease or the
obligations of Landlord or Tenant in connection therewith. The normal rule of
construction that any ambiguities be resolved against the drafting party shall
not apply to the interpretation of this Lease or any exhibits or amendments
hereto.

        (m)    Waiver of Jury Trial.    To the maximum extent permitted by law,
Landlord and Tenant each waive right to trial by jury in any litigation arising
out of or with respect to this Lease.

        (n)    Governing Law.    This Lease shall be governed by and construed
in accordance with the laws of the State in which the Premises are located.

        (o)    Joint and Several Liability.    If Tenant is comprised of more
than one party, each such party shall be jointly and severally liable for
Tenant's obligations under this Lease.

        (p)    Financial Reports.    Within 15 days after Landlord's request,
Tenant will furnish Tenant's most recent audited financial statements (including
any notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, failing those,
Tenant's internally prepared financial statements. If Tenant ever ceases to be a
publicly traded company, Tenant will discuss its financial statements with
Landlord and, following an Event of Default, will give Landlord access to
Tenant's books and records in order to enable Landlord to verify the financial
statements. Landlord will not disclose any aspect of Tenant's financial
statements that Tenant designates to Landlord as confidential except (1) to
Landlord's lenders or prospective purchasers of the Building, (2) in litigation
between Landlord and Tenant, and (3) if required by court order. Tenant shall
not be obligated to deliver the financial statements required under this
Section 24.(p) more than once in any 12-month period unless requested by
Landlord's Mortgagee or a prospective purchaser or mortgagee of the Building.

19

--------------------------------------------------------------------------------




        (q)    Landlord's Fees.    Whenever Tenant requests Landlord to take any
action or give any consent required or permitted under this Lease, Tenant will
reimburse Landlord for Landlord's reasonable out-of-pocket costs paid or payable
to third parties incurred in reviewing the proposed action or consent, including
without limitation reasonable attorneys', engineers' or architects' fees, within
10 days after Landlord's delivery to Tenant of a statement of such costs. Tenant
will be obligated to make such reimbursement without regard to whether Landlord
consents to any such proposed action.

        (r)    Telecommunications.    Tenant and its telecommunications
companies, including but not limited to local exchange telecommunications
companies and alternative access vendor services companies shall have no right
of access to and within the Building, for the installation and operation of
telecommunications systems including but not limited to voice, video, data, and
any other telecommunications services provided over wire, fiber optic,
microwave, wireless, and any other transmission systems, for part or all of
Tenant's telecommunications within the Building and from the Building to any
other location without Landlord's prior written consent.

        (s)    General Definitions.    The following terms shall have the
following meanings: "Laws" means all federal, state, and local laws, rules and
regulations, all court orders, all governmental directives and governmental
orders, and all restrictive covenants affecting the Property, and "Law" means
any of the foregoing; "Affiliate" means any person or entity which, directly or
indirectly, controls, is controlled by, or is under common control with the
party in question; "Tenant Party" shall include Tenant, any assignees claiming
by, through, or under Tenant, any subtenants claiming by, through, or under
Tenant, and any agents, contractors, employees, invitees of the foregoing
parties; and "including" means including, without limitation.

        (t)    Confidentiality.    Tenant acknowledges that the terms and
conditions of this Lease are to remain confidential for Landlord's benefit, and
may not be disclosed by Tenant to anyone, by any manner or means, directly or
indirectly, without Landlord's prior written consent. The consent by Landlord to
any disclosures shall not be deemed to be a waiver on the part of Landlord of
any prohibition against any future disclosure.

        (u)    List of Exhibits.    All exhibits and attachments attached hereto
are incorporated herein by this reference.

Exhibit A—Outline of Premises
Exhibit B—Legal Description of Building
Exhibit C—Building Rules and Regulations
Exhibit D—Tenant Finish-Work: Allowance
Exhibit E—Right of First Offer
Exhibit F—Tenant Energy Costs
Exhibit G—Confession of Judgment
Exhibit H—Cleaning Specifications
Exhibit I—Form of Initial Tenant Estoppel Certificate
Exhibit J—Form of Subordination, Non-Disturbance and Attornment Agreement
Exhibit K—Renewal Option

        (v)    Right to Separate Lease.    Landlord may, in its sole and
absolute discretion, from time to time separate this Lease into two or more
Leases on the same terms and conditions as this Lease except for any necessary
reductions in the number of rentable square feet leased by Tenant in each
respective Lease and the number of rentable square feet of the Building to which
such lease relates.

20

--------------------------------------------------------------------------------

        25.    Other Provisions.    

        (a)    Signage.    Subject to Landlord's prior approval of the location,
design, size, color, material composition, and plans and specifications
therefor, Tenant may, at its sole risk and expense, construct either (1) a
parapet sign located on the top of the 575 Building on the side facing U.S.
Route 202 and Swedesford Road with up to ten (10) backlit or internally
illuminated letters no larger than 18" tall or (2) a monument sign at the main
entrance to the 575 Building (the "Sign").

        If Landlord grants its approval, Tenant shall erect the Sign in
accordance with the approved plans and specifications, in a good and workmanlike
manner, in accordance with all laws, regulations, restrictions (governmental or
otherwise), and architectural guidelines in effect for the area in which the
Building is located and has received all requisite approvals thereunder (the
"Sign Requirements"), and in a manner so as not to unreasonably interfere with
the use of the Building grounds while such construction is taking place;
thereafter, Tenant shall maintain the Sign in a good, clean, and safe condition
in accordance with the Sign Requirements. After the end of the Term or after
Tenant's right to possess the Premises has been terminated, Landlord (A) may
require that Tenant remove all or any portion of the Sign by delivering to
Tenant written notice thereof within 30 days after the end of the Term or
(B) may use the Sign, in which case the Sign shall become the property of
Landlord without compensation to Tenant. If Landlord so requests, Tenant shall
remove the Sign, repair all damage caused thereby, and restore the Building
and/or grounds on which the Sign was located to their condition before the
installation of the Sign within ten days after Landlord's request therefor. If
Tenant fails to timely do so, Landlord may, without compensation to Tenant,
(i) use the Sign or (ii) at Tenant's expense, remove the Sign, perform the
related restoration and repair work and dispose of the Sign in any manner
Landlord deems appropriate. Tenant shall defend, indemnify, and hold harmless
Landlord from all losses, claims, costs and liabilities arising in connection
with or relating to the construction, installation, maintenance, use, or removal
of the Sign, including those arising from Landlord's negligence. The rights
granted to Tenant under this Section 25.(a) may not be assigned to any party and
may, in Landlord's sole and absolute discretion, be revoked in whole or in part
if Tenant ceases to occupy the entire second and third floors of the 575
Building.

        (b)    Existing Lease.    Tenant is currently occupying the Existing
Premises pursuant to the terms of the Lease Agreement dated as of March 31, 1995
(as amended to date, the "Existing Lease") between Landlord and Tenant. Tenant
acknowledges and agrees that upon execution of this Lease by both Landlord and
Tenant, the Existing Lease shall terminate with respect to the Existing Premises
and this Lease shall supersede and replace the Existing Premises and any rights
Tenant may have thereunder. Notwithstanding the foregoing, neither Landlord nor
Tenant shall be released from (1) the indemnity, hold harmless or defense
obligations contained in the Existing Lease with respect to losses arising from
events occurring prior to the date hereof, (2) any obligation to reconcile any
overpayment or underpayment by Tenant of pass-through expenses payable with
respect to calendar year 1997 and 1998 following the reconciliation of actual
pass-through expenses for calendar year 1997 and 1998 pursuant to Section 9 of
the Existing Lease, or (3) any unperformed obligation of Tenant under the
Existing Lease.

        (c)    Security System.    Tenant may, at its sole cost and expense,
install an electronic card key system within the Premises. Tenant shall furnish
Landlord with a copy of all key codes or access cards and Tenant shall ensure
that Landlord shall have access to the Premises at all times. Additionally,
Tenant shall ensure that such system shall comply with all Laws, including all
fire safety laws, and in no event shall Landlord be liable for, and Tenant shall
defend, indemnify, and hold harmless Landlord and its representatives and agents
from any claims, demands, liabilities, causes of action, suits, judgments,
damages and expenses arising from, such system or the

21

--------------------------------------------------------------------------------




malfunctioning thereof. Section 7 of this Lease shall govern the installation,
maintenance and Landlord's removal rights with respect to such security system.

        (d)    Termination of Existing Tenant's Lease.    The effectiveness of
this Lease is expressly contingent upon the full execution of a lease
termination agreement between Landlord and the existing tenant of the Expansion
Premises.

        26.    Hazardous Substances Provisions.    

        (a)    Hazardous Substances.    Neither Tenant nor any Tenant Party
shall cause or permit any Hazardous Substance to be used, stored, generated, or
disposed of on, in or about the Property by Tenant or any Tenant Party without
first obtaining Landlord's written consent. If Hazardous Substances are used,
stored, generated, or disposed of on, in or about the Property by Tenant or any
Tenant Party or if the Premises becomes contaminated in any manner through the
fault or omissions of any Tenant Party, Tenant shall indemnify, defend and hold
harmless the Landlord (and its agents and employees) for any and all claims,
damages, fines, judgments, penalties, costs, liabilities, or losses (including,
without limitation, a decrease in value of the Premises or the Land or Building
of which they are a part, damages caused by loss or restriction of rentable or
usable space, or any damages cause by adverse impact on marketing of the space,
and any and all sums paid for settlement of claims, attorney's fees, consultant,
and expert fees) arising during or after the Term and arising as a result of any
use, storage, generation or disposal of any Hazardous Substance or any such
contamination by Tenant or any Tenant Party. This indemnification includes,
without limitation, any and all costs incurred because of any investigation of
the site or any cleanup, removal, or restoration mandated by a federal, state,
or local agency or political subdivision. If Tenant or any Tenant Party causes
or permits the present of any Hazardous Substance on the Property that results
in contamination, Tenant shall promptly, at its sole expense, take any and all
necessary actions to return the Property to the condition existing prior to the
presence of any such Hazardous Substance on the Property. Tenant shall first
obtain Landlord's approval for any such remedial action. As used herein,
"Hazardous Substance" means any substance that is toxic, ignitable, reactive, or
corrosive regardless whether same is regulated by any local government, the
State of New Jersey, or the United States Government, other than normal cleaning
materials customarily used in cleaning office buildings so long as such
materials are stored and used in compliance with all Laws. "Hazardous Substance"
includes, but is not limited to any toxic or hazardous substance and any and all
material or substances that are defined as "hazardous waste," "extremely
hazardous waste", or a "hazardous substance" pursuant to state, federal, or
local governmental law including but not limited to the Spill and Compensation
and Control Act, N.J.S.A. 58:10-23.11 et seq. "Hazardous Substance" includes but
is not restricted to asbestos, polycholorbiphenyls ("PCBs"), petroleum and
petroleum products. Tenant may use toners in copying operations and ammonium in
blue printing, provided such use and the storage and disposal of same are in
compliance with Law.

        (b)    State and Federal Obligations.    Tenant shall, at Tenant's sole
cost and expense, comply with state or local Laws and the regulations
promulgated thereunder if applicable to the occupancy of the Premises by Tenant
pursuant to this Lease or otherwise. Tenant will not engage in any activity
which would subject the Tenant to the provisions of the Federal Comprehensive
Environmental Response, Liability and Clean-Up Act, 42 U.S.C.A. Section 9601 et
seq, the Resource Conservation and Recovery Act, 42 U.S.C.A. Section 6901 et
seq, the Toxic Substances Control Act, 7 U.S.C.A. Section 136 et seq, the
Occupations Safety and Health Act of 1970, 29 U.S.C.A. Section 651 et seq, the
Emergency Planning and Community Right to Know Act of 1986, 42 U.S.C.A.
Section 11001 et seq, the Safe Drinking Water Act 42 U.S.C.A. Section 300f et
seq, the Hazardous and Solid Waste Amendments of 1984, P.I. 86-616, the
Hazardous Materials Transportation Act, 49 U.S.C.A. Section 1801 et seq, the
Federal Clean Air Act, 42 U.S.C.A. Section 7401 et seq, the Federal Water
Pollution Control Act, 33 U.S.C.A. Section 1151 et seq, the

22

--------------------------------------------------------------------------------




Clean Water Act of 1977, 33 U.S.C.A., 1251 et seq, or any other federal, state
or local environmental law, regulation, or ordinance.

        (c)    Indemnity.    Tenant shall indemnify, defend and save harmless
Landlord from and against all fines, suits, procedures, claims, actions,
damages, liabilities, judgments, costs and expenses (including, without
limitation reasonable attorneys' fees) of any kind arising out of or in any way
connected with Tenant's any other Tenant Party whose actions or omissions or
failure to maintain the Premises results in any spills or discharges of
Hazardous Substances, hazardous wastes or pollutants at or within the Premises,
the Building, or the property which occur during the term of this Lease; and
from all fines, suites, procedures, claims, actions, damages, liabilities,
judgements, costs and expense (including but not limited to reasonable
attorney's fees) of any kind arising out of Tenant's failure to provide all
information, make all submissions, and take all actions necessary to comply with
all of the provisions of all applicable federal, state, and local environmental
laws, regulations, rules, and ordinances, whether or not specifically described
in this Section 26 Tenant's obligations and liabilities under this Section 26
shall continue after expiration of the term of this Lease, including any
extensions thereof for so long as Landlord remains liable or responsible for any
spills or discharges of Hazardous Substances or wastes or other pollutants at
the Premises or the Building of the property which occur during the term of this
Lease.

        LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE
PREMISES ARE SUITABLE FOR TENANT'S INTENDED COMMERCIAL PURPOSE, AND TENANT'S
OBLIGATION TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE
PREMISES OR THE PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE
RENT, WITHOUT ABATEMENT, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY
LANDLORD OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.
NOTHING IN THIS PARAGRAPH SHALL BE CONSTRUED TO DIMINISH THE OBLIGATIONS OF
LANDLORD THAT ARE EXPRESSLY SET FORTH ELSEWHERE IN THIS LEASE.

23

--------------------------------------------------------------------------------




        Dated as of the date first above written.

    TENANT:
 
 
INTEGRATED SYSTEMS CONSULTING GROUP, INC., a Pennsylvania corporation
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


 
 
Address:
 
Integrated Systems Consulting Group, Inc.
575 E. Swedesford Road
Wayne, Pennsylvania 19087     Attention:   David Gathman     Telephone:  
610-989-7000     Telecopy:   610-989-7100
 
 
LANDLORD:
 
 
WHTR REAL ESTATE LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
By:
 
WHTR Investors, Inc., a Delaware corporation, General Partner
 
 
 
 
By:
 
    

--------------------------------------------------------------------------------

        Name:       

--------------------------------------------------------------------------------

        Title:       

--------------------------------------------------------------------------------


 
 
Address:
 
c/o Trammell Crow NE, Inc.
575 East Swedesford Road, Suite 150
Wayne, Pennsylvania 19087     Attention:   Property Manager     Telephone:  
610-989-0900     Telecopy:   610-989-0278     With a copy to:             c/o
Archon Group, L.P.
600 East Las Colinas Boulevard
Suite 1900
Irving, Texas 75039     Attention:   Asset Manager     Telecopy:   972-831-2507

24

--------------------------------------------------------------------------------




EXHIBIT A

[OUTLINE OF PREMISES]


A-1

--------------------------------------------------------------------------------





EXHIBIT B

[LEGAL DESCRIPTION OF 565 BUILDING AND THE 575 BUILDING]

Bay Colony Executive Park


        ALL THAT CERTAIN tract or parcel of ground, SITUATE in Tredyffrin
Township, Chester County, Pennsylvania, bounded and described according to a
Record Plan of Bay Colony Business Center made by Environmental Design
Corporation dated December 7, 1983 and recorded in the Subdivision Index at the
Recorder of Deeds Office, Chester County, Pennsylvania on April 19, 1984 as Plan
No. 4859, as follows, to wit:

        BEGINNING at a point on the Northwesterly side of Swedesford Road (L.R.
143) which beginning point is measured the four following courses and distances
along the said side of Swedesford Road from a point on the title line in the bed
of Old Eagle School Road (T 432) (1) South 56 degrees 02 minutes 48 seconds West
16.5 feet to a point of curve; (2) along the arc of a circle curving to the
right having a radius of 26 feet, the arc distance of 45.48 feet to a point of
reverse curve; (3) along the arc of a circle curving to the left having a radius
of 2904.93 feet, the arc distance of 31.48 feet to a point and (4) South 65
degrees 40 minutes 00 seconds West 1150.44 feet to the said beginning point;
thence along the said side of Swedesford Road South 65 degrees 40 minutes 00
seconds West 614.17 feet to a point, a corner of Lot #2 on said plan; thence
along the said lot 2 North 33 degrees 57 minutes 12 seconds East crossing a
stream and crossing a sanitary sewer right of way 580.64 feet to a point in line
of land now or late of Malard Associates; thence along the said side land now or
late of Malard Associates the two following courses and distances; (1) North 66
degrees 54 minutes 15 seconds East 227.85 feet to an iron pin and (2) North 24
degrees 29 minutes 50 seconds West crossing the said sanitary sewer right of way
212.45 feet to a point, a corner of lot 3 on the said plan; thence along the
said lot 3 the two following courses and distances; (1) North 65 degrees 40
minutes 00 seconds East crossing the said sanitary sewer right of way 484.01
feet to a point and (2) South 24 degrees 20 minutes 00 seconds East crossing the
said stream of water 780.00 feet to the first mentioned point and place of
beginning.

        BEING Lot 1 on the said plan.

        CONTAINING 11.000 acres of land, more or less.

        BEING part of Chester County Tax Parcel 43-6E-95 and part of Chester
County Tax Parcel 43-6E-97.

        BEING part of the same premises which B. Nathaniel Richter and Irene
Richter, his wife by Deed dated July 15, 1974 and recorded in Chester County in
Deed Book V-43 Page 102 conveyed unto B. Nathaniel Richter and Irene Richter,
his wife.

        AND the said B. Nathaniel Richter died on November 25, 1974.

        AND BEING part of the same premises which Irene Richter, widow by Deed
dated December 13, 1976 and recorded in Chester County in Deed Book F 50 Page
245 conveyed unto Alfred S. Miller (as to a 1/8 interest).

B-1

--------------------------------------------------------------------------------





EXHIBIT C

BUILDING RULES AND REGULATIONS


        The following rules and regulations shall apply to the Premises, the
Building, the parking garage associated therewith, and the appurtenances
thereto:

        1.    Sidewalks, doorways, vestibules, halls, stairways, and other
similar areas shall not be obstructed by tenants or used by any tenant for
purposes other than ingress and egress to and from their respective leased
premises and for going from one to another part of the Building.

        2.    Plumbing, fixtures and appliances shall be used only for the
purposes for which designed, and no sweepings, rubbish, rags or other unsuitable
material shall be thrown or deposited therein. Damage resulting to any such
fixtures or appliances from misuse by a tenant or its agents, employees or
invitees, shall be paid by such tenant.

        3.    No signs, advertisements or notices shall be painted or affixed on
or to any windows or doors or other part of the Building without the prior
written consent of Landlord. No nails, hooks or screws shall be driven or
inserted in any part of the Building except by Building maintenance personnel.
No curtains or other window treatments shall be placed between the glass and the
Building standard window treatments.

        4.    Landlord shall provide and maintain an alphabetical directory for
all tenants in the main lobby of the Building.

        5.    Landlord shall provide all door locks in each tenant's leased
premises, at the cost of such tenant, and no tenant shall place any additional
door locks in its leased premises without Landlord's prior written consent.
Landlord shall furnish to each tenant a reasonable number of keys to such
tenant's leased premises, at such tenant's cost, and no tenant shall make a
duplicate thereof.

        6.    Movement in or out of the Building of furniture or office
equipment, or dispatch or receipt by tenants of any bulky material, merchandise
or materials which require use of elevators or stairways, or movement through
the Building entrances or lobby shall be conducted under Landlord's supervision
at such times and in such a manner as Landlord may reasonably require. Each
tenant assumes all risks of and shall be liable for all damage to articles moved
and injury to persons or public engaged or not engaged in such movement,
including equipment, property and personnel of Landlord if damaged or injured as
a result of acts in connection with carrying out this service for such tenant.

        7.    Landlord may prescribe weight limitations and determine the
locations for safes and other heavy equipment or items, which shall in all cases
be placed in the Building so as to distribute weight in a manner acceptable to
Landlord which may include the use of such supporting devices as Landlord may
require. All damages to the Building caused by the installation or removal of
any property of a tenant, or done by a tenant's property while in the Building,
shall be repaired at the expense of such tenant.

        8.    Corridor doors, when not in use, shall be kept closed. Nothing
shall be swept or thrown into the corridors, halls, elevator shafts or
stairways. No birds or animals shall be brought into or kept in, on or about any
tenant's leased premises. No portion of any tenant's leased premises shall at
any time be used or occupied as sleeping or lodging quarters.

        9.    Tenant shall cooperate with Landlord's employees in keeping its
leased premises neat and clean. Tenants shall not employ any person for the
purpose of such cleaning other than the Building's cleaning and maintenance
personnel.

        10.  To ensure orderly operation of the Building, no ice, mineral or
other water, towels, newspapers, etc. shall be delivered to any leased area
except by persons approved by Landlord.

C-1

--------------------------------------------------------------------------------


        11.  Tenant shall not make or permit any vibration or improper,
objectionable or unpleasant noises or odors in the Building or otherwise
interfere in any way with other tenants or persons having business with them.

        12.  No machinery of any kind (other than normal office equipment) shall
be operated by any tenant on its leased area without Landlord's prior written
consent, nor shall any tenant use or keep in the Building any flammable or
explosive fluid or substance.

        13.  Landlord will not be responsible for lost or stolen personal
property, money or jewelry from tenant's leased premises or public or common
areas regardless of whether such loss occurs when the area is locked against
entry or not.

        14.  No vending or dispensing machines of any kind may be maintained in
any leased premises without the prior written permission of Landlord, which
permission will not be unreasonably withheld or delayed.

        15.  Tenant shall not conduct any activity on or about the Premises or
Building which will draw pickets, demonstrators, or the like; however, Tenant
shall not be obligated to use union tradesmen in connection with any tenant
finish work or any deliveries to and from the Building.

        16.  All vehicles are to be currently licensed, in good operating
condition, parked for business purposes having to do with Tenant's business
operated in the Premises, parked within designated parking spaces, one vehicle
to each space. No vehicle shall be parked as a "billboard" vehicle in the
parking lot. Any vehicle parked improperly may be towed away. Tenant, Tenant's
agents, employees, vendors and customers who do not operate or park their
vehicles as required shall subject the vehicle to being towed at the expense of
the owner or driver. Landlord may place a "boot" on the vehicle to immobilize it
and may levy a charge of $50.00 to remove the "boot." Tenant shall indemnify,
hold and save harmless Landlord of any liability arising from the towing or
booting of any vehicles belonging to a Tenant Party.

        17.  With respect to work on the Premises being performed by Tenant with
the approval of Landlord, Tenant will refer all contractors, contractors
representatives and installation technicians rendering any service to them to
Landlord for Landlord's written approval before the performance of any
contractual services. The provision shall apply to work performed to the
Premises including, but not limited to, installations of telephones, telegraph
equipment, electrical devices and attachments, doors, entrance ways, and any
woodwork, trim windows, ceilings, equipment and any other physical portion of
the Building.

        18.  Tenant shall not use, generate, manufacture, store or dispose of on
or about the Premises or transport to or from the Premises any flammable
explosive, radioactive materials, hazardous wastes, toxic substances or related
materials (a) in any manner which fails to comply in all material respects with
all applicable federal, state and local laws, ordinances and regulations,
whether now existing or hereafter enacted, and (b) without notifying Landlord in
writing prior to any such use, generation, manufacture, storage, disposal or
transportation of the specific details thereof. In addition, Tenant shall, upon
demand by Landlord, notify Landlord of all materials and substances used,
generated, manufactured, stored, disposed of in, or transported to or from, the
Premises.

        19.  Tenant, its employees, invitees and guests shall have the
non-exclusive right, in common with others entitled thereto, to utilize Tenant's
Proportionate Share of the parking spaces (exclusive of any parking spaces which
are reserved for visitors or handicapped parking or which are otherwise set
aside or reserved by Landlord) located on the 565 Building and the 575 Building
site from time to time. Tenant shall not use more than its Proportionate Share
of the available parking spaces. For purposes of this paragraph, "Proportionate
Share" shall mean the fraction, the numerator of which the number of rentable
square feet in the Premises and the denominator of which is the total number of
rentable square feet from time to time in the 565 Building and the 575 Building.
Landlord reserves the right to initiate steps to control the parking utilization
through gates, access cards, hang-tags or other means as appropriate. Surface
parking spaces will be available without charge during the initial Term on a
first come, first serve basis.

C-2

--------------------------------------------------------------------------------




EXHIBIT D

TENANT FINISH-WORK: ALLOWANCE


1.Except as set forth in this Exhibit, Tenant accepts the Premises in their
"AS-IS" condition on the date that this Lease is entered into.

2.On or before August 1, 1998, Tenant shall provide to Landlord for its approval
final working drawings, prepared by an architect that has been approved by
Landlord (which approval shall not unreasonably be withheld), of all
improvements that Tenant proposes to install in the Premises; such working
drawings shall include the partition layout, ceiling plan, electrical outlets
and switches, telephone outlets, drawings for any modifications to the
mechanical and plumbing systems of the Building, and detailed plans and
specifications for the construction of the improvements called for under this
Exhibit in accordance with all applicable governmental laws, codes, rules, and
regulations. If Tenant fails to timely deliver such drawings, then each day
after August 1, 1998, that such drawings are not delivered to Landlord shall be
a Tenant Delay Day (defined below). Further, if any of Tenant's proposed
construction work will affect the Building's heating, ventilation and air
conditioning, electrical, mechanical, or plumbing systems, then the working
drawings pertaining thereto must be approved by the Building's engineer of
record, whom Tenant shall at its cost engage for such purpose. Landlord's
approval of such working drawings shall not be unreasonably withheld, provided
that (a) they comply with all applicable governmental laws, codes, rules, and
regulations, (b) such working drawings are sufficiently detailed to allow
construction of the improvements in a good and workmanlike manner, and (c) the
improvements depicted thereon conform to the rules and regulations promulgated
from time to time by Landlord for the construction of tenant improvements (a
copy of which has been delivered to Tenant). As used herein, "Working Drawings"
shall mean the final working drawings approved by Landlord, as amended from time
to time by any approved changes thereto, and "Work" shall mean all improvements
to be constructed in accordance with and as indicated on the Working Drawings.
Landlord's approval of the Working Drawings shall not be a representation or
warranty of Landlord that such drawings are adequate for any use, purpose, or
condition, or that such drawings comply with any applicable law, or code, but
shall merely be the consent of Landlord to the performance of the Work. Tenant
shall, at Landlord's request, sign the Working Drawings to evidence its review
and approval thereof. All changes in the Work must receive the prior written
approval of Landlord, and in the event of any such approved change Tenant shall,
upon completion of the Work, furnish Landlord with an accurate, reproducible
"as-built" plan (e.g., sepia) of the improvements as constructed, which plan
shall be incorporated into this Lease by this reference for all purposes. After
the Working Drawings have been approved, Landlord shall cause the Work to be
performed in accordance with the Working Drawings.

3.The Work shall be performed only by contractors and subcontractors approved in
writing by Landlord, which approval shall not be unreasonably withheld. All
contractors and subcontractors shall be required to procure and maintain
insurance against such risks, in such amounts, and with such companies as
Landlord may reasonably require. Certificates of such insurance, with paid
receipts therefor, must be received by Landlord before the Work is commenced.
The Work shall be performed in a good and workmanlike manner free of defects,
shall conform strictly with the Working Drawings, and shall be performed in such
a manner and at such times as and not to interfere with or delay Landlord's
other contractors, the operation of the Building, and the occupancy thereof by
other tenants. All contractors and subcontractors shall contact Landlord and
schedule time periods during which they may use Building facilities in
connection with the Work (e.g., elevators, excess electricity, etc.).

4.If a delay in the performance of the Work occurs (a) because of any change by
Tenant to the Space Plans or the Working Drawings, (b) because of any
specification by Tenant of materials or installations in addition to or other
than Landlord's standard finish-out materials, or (c) if Tenant

D-1

--------------------------------------------------------------------------------

or Tenant's agents otherwise delays completion of the Work, then,
notwithstanding any provision to the contrary in this Lease, Tenant's obligation
to pay Rent hereunder with respect to the affected portion of the Expansion
Premises shall commence on the scheduled First Expansion Area Commencement Date
or the Second Expansion Area Commencement Date, as applicable (each day of delay
caused by any such event shall be a "Tenant Delay Day").

5.Tenant's obligations under the Lease, including Tenant's obligation with
respect to Basic Rent and Tenant's share of Operating Costs and Taxes, shall
continue in full force and effect with respect to the Existing Premises while
the Work is being completed. Tenant hereby acknowledges that the performance of
the Work may occur during normal business hours while Tenant is in occupancy of
the Existing Premises and that no interference to Tenant's business operations
in the Existing Premises shall entitle Tenant to any abatement of Rent.

6.The entire cost of performing the Work (including, without limitation, design
of the Work and preparation of the Working Drawings, costs of construction labor
and materials, electrical usage during construction, additional janitorial
services, general tenant signage, related taxes and insurance costs, all of
which costs are herein collectively called the "Total Construction Costs") in
excess of the Construction Allowance (hereinafter defined) shall be paid by
Tenant. Upon approval of the Working Drawings and selection of a contractor,
Tenant shall promptly (a) execute a work order agreement prepared by Landlord
which identifies such drawings and itemizes the Total Construction Costs and
sets forth the Construction Allowance, and (b) pay to Landlord 50% of the amount
by which Total Construction Costs exceed the Construction Allowance. Upon
substantial completion of the Work, Tenant shall pay to Landlord an amount equal
to the Total Construction Costs (as adjusted for any approved changes to the
Work), less (1) the amount of the advance payment already made by Tenant, and
(2) the amount of the Construction Allowance.

7.Landlord shall provide to Tenant the following construction allowances
(collectively, the "Construction Allowance"):

        (a)  Landlord shall provide to Tenant a construction allowance with
respect to the Existing Premises equal to the lesser of (1) $196,725.00 (equal
to $5.00 per rentable square foot in the Existing Premises) or (2) the Total
Construction Costs incurred in connection with the Existing Premises, as
adjusted for any approved changes to the Work relating to the Existing Premises;
and

        (b)  Landlord shall provide to Tenant a construction allowance with
respect to the Expansion Premises equal to the lesser of (1) $322,605.00 (equal
to $15.00 per rentable square foot in the Expansion Premises) or (2) the Total
Construction Costs incurred in connection with the Expansion Premises, as
adjusted for any approved changes to the Work relating to the Expansion
Premises.

Tenant may use up to $7,500.00 of the Construction Allowance in connection with
the installation of its Sign as permitted by Section 25.(a) of the Lease.
Additionally, Tenant may reallocate any portion of the Construction Allowance
from the Existing Premises to the Expansion Premises or vice versa.
Notwithstanding the foregoing, if Tenant or its agent is managing the
performance of the Work, then Tenant shall not become entitled to full credit
for the Construction Allowance until the Work has been substantially completed
and Tenant has caused to be delivered to Landlord (A) all invoices from
contractors, subcontractors, and suppliers evidencing the cost of performing the
Work, together with lien waivers from such parties, and a consent of the surety
to the finished Work (if applicable) and (B) a certificate of occupancy from the
appropriate governmental authority, if applicable to the Work, or evidence of
governmental inspection and approval of the Work.

8.Landlord or its affiliate or agent shall supervise the Work, make
disbursements required to be made to the contractor, and act as a liaison
between the contractor and Tenant and coordinate the relationship between the
Work, the Building, and the Building's systems. In consideration for Landlord's
construction supervision services, Tenant shall pay to Landlord a construction
supervision fee equal to five percent of the Total Construction Costs.

D-2

--------------------------------------------------------------------------------




EXHIBIT E
RIGHT OF FIRST OFFER


        Subject to then-existing renewal or expansion options of other tenants,
and provided no Event of Default then exists, Landlord shall first offer to
lease to Tenant the remaining space located in the 565 Building and the 575
Building (the "Offer Space") in an "AS-IS" condition before leasing such space
to any party (other than the then-current tenant therein); such offer shall be
in writing and specify the lease terms for the Offer Space, including the rent
to be paid for the Offer Space (which terms shall take into consideration the
fact that the space will be leased to Tenant in an "AS-IS" condition with no
construction allowance and shall be on terms not less favorable than those terms
which Landlord would offer a third party) and the date on which the Offer Space
shall be included in the Premises (the "Offer Notice"). Tenant shall notify
Landlord in writing whether Tenant elects to lease the entire Offer Space on the
terms set forth in the Offer Notice, within ten (10) days after Landlord
delivers to Tenant the Offer Notice. If Tenant timely elects to lease the Offer
Space, then Landlord and Tenant shall execute an amendment to this Lease,
effective as of the date the Offer Space is to be included in the Premises, on
the terms set forth in the Offer Notice and, to the extent not inconsistent with
the Offer Notice terms, the terms of this Lease; however, Tenant shall accept
the Offer Space in an "AS-IS" condition and Landlord shall not provide to Tenant
any allowances (e.g., moving allowance, construction allowance, and the like) or
other tenant inducements except as specifically provided in the Offer Notice.
Notwithstanding the foregoing, (a) if prior to Landlord's delivery to Tenant of
the Offer Notice, Landlord has received an offer in writing to lease all or part
of the Offer Space from a third party (a "Third Party Offer") and such Third
Party Offer includes space in excess of the Offer Space, Tenant must exercise
its rights hereunder, if at all, as to all of the space contained in the Third
Party Offer and (b) notwithstanding anything to the contrary contained in this
Exhibit, in no event shall the per rentable square foot Basic Rent to be paid
for such space be less than the amount of Basic Rent payable per rentable square
foot with respect to the Expansion Premises (subject to the increases as
provided in Section 3.(a) of this Lease).

        If Tenant fails or is unable to timely exercise its right hereunder (it
being expressly understood that Tenant's rights under this Exhibit shall be a
one-time right only), then such right shall lapse, time being of the essence
with respect to the exercise thereof, and Landlord may lease all or a portion of
the Offer Space to third parties on such terms as Landlord may elect. Tenant may
not exercise its rights under this Exhibit if an Event of Default exists or
Tenant is not then occupying the entire Premises. For purposes hereof, if an
Offer Notice is delivered for less than all of the Offer Space but such notice
provides for an expansion, right of first refusal, or other preferential right
to lease some of the remaining portion of the Offer Space, then such remaining
portion of the Offer Space shall thereafter be excluded from the provisions of
this Exhibit.

        Tenant's rights under this Exhibit shall terminate if (1) this Lease or
Tenant's right to possession of the Premises is terminated, (2) Tenant assigns
any of its interest in this Lease or sublets more than 10,000 rentable square
feet in the Premises other than to a Permitted Transferee or (3) less than three
full calendar years remain in the initial Term of this Lease.

E-1

--------------------------------------------------------------------------------





EXHIBIT F

TENANT ENERGY COSTS


        The term "Tenant Energy Costs" shall mean the sum of the costs to
Landlord of furnishing to the respective areas of each Building electric energy
(including taxes or fuel adjustment or transfer charges and other like charges
regularly passed on to the consumer by the public utility furnishing electric
energy to the Building).

        For and with respect to each calendar year of the Term (and any renewals
or extensions thereof) including, without limitation, the first calendar year
during which the Term of this Lease shall have commenced, there shall accrue, as
additional rent under this Lease, Tenant's share of the Tenant Energy Costs
incurred by Landlord with respect to the Building in such calendar year,
including the cost to Landlord of supplying such quantity of electric energy as
is (a) consumed by Tenant in the Premises, including such electric energy as is
consumed by Tenant in connection with the operation of the heating, ventilating
and air conditioning systems serving the Premises, and (b) Tenant's
Proportionate Share of Landlord's costs in such calendar year of supplying
electric energy to the common areas of the Building.

        Landlord shall make a good faith estimate of the Tenant Energy Costs to
be due from Tenant during each calendar year or part thereof during the Term,
and Tenant shall pay to Landlord, on the Commencement Date and on the first day
of each calendar month thereafter, an amount equal to the estimated Tenant
Energy Costs to be due from Tenant for such calendar year or part thereof
divided by the number of months therein. From time to time, Landlord may
estimate and re-estimate the Tenant Energy Costs to be due from Tenant and
deliver a copy of the estimate or re-estimate to Tenant. Thereafter the monthly
installments paid by Tenant on account of Tenant Energy Costs shall be
appropriately adjusted so that by the end of the calendar year Tenant shall have
paid its entire share of Tenant Energy Costs for such year as estimated by
Landlord. The amount of Tenant Energy Costs paid by Tenant on an estimated basis
shall be subject to adjustment to reflect the actual Tenant Energy Costs due
from Tenant at the same time Tenant's payments on account of Operating Costs are
adjusted. The method and timing (but not more frequently than monthly) of
billing Tenant Energy Costs may be revised from time to time by Landlord, using
generally accepted accounting principles applicable to commercial real estate,
it being understood that it is not intended that Landlord derive any profit from
the supplying of electric energy or other utility service. If Landlord at any
time determines that Tenant's consumption of electricity exceeds normal office
usage, Landlord shall have the right to determine and charge Tenant for the
additional cost of such additional consumption as provided in Section 6(b) of
this Lease, including but not limited to the installation of a separate meter in
the Premises at Tenant's sole cost and expense.

F-1

--------------------------------------------------------------------------------





EXHIBIT G

CONFESSION OF JUDGMENT


        LANDLORD SHALL HAVE THE FOLLOWING RIGHTS TO CONFESS JUDGMENT AGAINST
TENANT AND ALL PERSONS CLAIMING THROUGH TENANT, FOR POSSESSION OF THE PREMISES:

        1.    When this Lease shall be terminated by reason of a default by
Tenant or any other reason whatsoever, either during the initial Term of this
Lease or any renewal or extension thereof, and also when the term hereby created
on any extension thereof shall have expired, it shall be lawful for any attorney
as attorney for Tenant to confess judgment in ejectment in any competent court
against Tenant and all persons claiming under Tenant for the recovery by
Landlord of possession of the Premises, for which this Lease shall be Landlord's
sufficient warrant. Upon such confession of judgment for possession, if Landlord
so desires, a writ of execution or of possession may issue forthwith, without
any prior writ or proceedings whatsoever. If for any reason after such action
shall have been commenced, the same shall be determined and the possession of
the Premises shall remain in or be restored to Tenant, then Landlord shall have
the right upon any subsequent or continuing default or defaults, or after
expiration of the Lease, or upon the termination of this Lease as set forth
above, to confess judgment in ejectment against Tenant as set forth above to
recover possession of the Premises.

        2.    In any action in ejectment, Landlord shall cause to be filed in
such action an affidavit made by Landlord or someone acting for Landlord setting
forth the facts necessary to authorize the entry of judgment, of which facts
such affidavit shall be conclusive evidence. If a true copy of this Lease shall
be filed in such action (and of the truth of the copy such affidavit shall be
sufficient evidence), it shall not be necessary to file the original Lease as a
warrant of attorney, any rule of court, custom or practice to the contrary
notwithstanding.

        3.    The right to enter judgment against Tenant and to enforce all of
the other provisions of this Lease herein provided for, at the option of any
assignee of this Lease, may be exercised by any assignee of Landlord's right,
title and interest in this Lease in Tenant's own name, notwithstanding the fact
that any or all assignments of said right, title and interest may not be
executed and/or witnessed in accordance with the Act of Assembly of May 28,
1715, 1 Sm. L. 94, and all supplements and amendments thereto that have been or
may hereafter be passed. Tenant hereby expressly waives the requirements of said
Act of Assembly and any and all laws regulating the manner and/or form in which
such assignments shall be executed and witnessed.

        TENANT UNDERSTANDS THAT IN GRANTING THESE RIGHTS TO CONFESS JUDGMENT,
TENANT WAIVES ITS RIGHTS TO NOTICE AND HEARING BEFORE ENTRY OF JUDGMENT AND
EXECUTION ON THAT JUDGMENT. TENANT HAS DISCUSSED THE MEANING AND

G-1

--------------------------------------------------------------------------------


AFFECT OF THESE CONFESSION OF JUDGMENT PROVISIONS WITH ITS OWN INDEPENDENT
COUNSEL, OR HAS HAD REASONABLE OPPORTUNITY TO DO SO.


TENANT:
 
INTEGRATED SYSTEMS CONSULTING GROUP, INC., a Pennsylvania corporation
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


LANDLORD:
 
WHTR REAL ESTATE LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
By:
 
WHTR Investors, Inc., a Delaware corporation, General Partner     By:       

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

G-2

--------------------------------------------------------------------------------




EXHIBIT H

CLEANING SPECIFICATIONS

Daily Cleaning Services

1.Empty waste baskets and remove refuse to designated area. Reline and wipe
clean receptacles as needed.

2.Break down all boxes or any items marked trash and remove to designated areas.

3.Empty and wipe clean all ashtrays.

4.Thorough vacuuming of all carpeted area, including corner and crevice
vacuuming in all tenant spaces and common areas.

5.Vacuum upholstered chairs and sofas where necessary.

6.Sweep all hard floors (tile, wood, etc.).

7.Sweep and damp mop all vinyl, marble and quarry tile floors. Spot buff as
needed.

8.Spot clean all tenant and common area carpets as needed. Shampoo all common
area high traffic lanes as needed.

9.Dust and/or wipe clean the following surfaces:

•desks

•chairs

•file cabinets

•tables

•telephones

•pictures and frames

•doors

•lamps ledges and shelves

•desk/furniture partitions

•any other horizontal surface of a fixture or furniture subject to collecting
dust 10.Wipe clean the following surfaces:

•window sills and ledges

•counter tops and kitchen cabinets

•switch plates

•private entrance doors

•glass, mirrored and wood doors, panels, windows and walls

•walls in kitchen and disposal area

•conference tables 11.Wash, clean and disinfect water fountains and/or coolers.
Give special attention to adjacent floor areas.

H-1

--------------------------------------------------------------------------------

12.Establish regular cleaning maintenance program for floor in public lobby area
in conjunction with Property Manager; standard necessary to maintain is high
quality shine with no water marks, stains, scuffing or other signs of wear.

13.Wipe and polish all glass, chrome and metal surfaces such as windows
(interior and up to standard ceiling height), partitions, banisters, door knobs,
light switch plates, kick plates, directional signs and door saddles.

14.Dust and wipe clean sand urns.

15.Polish directory.

16.Vacuum and spot shampoo all carpet entrance mats.

17.Spot clean all wall surfaces.

18.Clean all entrance doors.

Daily Elevators

1.Wash and polish wood and stainless walls, doors and hall plate. Keep tracks
clean of dust, dirt and debris. Vacuum carpet. Spot clean carpet as needed.

Daily Vending Areas

1.Thoroughly vacuum carpeting and damp mop tile flooring daily. Special
attention to cleaning crevices, between and under vending machines.

2.Thoroughly wipe all tops and sides of vending machines and express mail box
cabinets with damp cloth. Spot clean all wall surfaces. Thoroughly clean
microwave oven, inside and outside.

3.Empty trash and reline can daily.

4.Wash trash container as needed.

Daily Lavatories

1.Sweep and wet mop all tile floors using disinfectant.

2.Thoroughly clean all mirrors, top to bottom.

3.Scour, wash and disinfect all sink basins. counter tops, bowls, urinals,
including undersides.

4.Wash toilet seats, both sides.

5.Wipe clean all partitions.

6.Wipe clean all wall tile as needed.

7.Remove all trash and sanitary waste, wash receptacles as necessary. Removed
rubbish to designated area.

8.Restock hand soap and paper products.

9.Polish all stainless dispensers.

Weekly Cleaning Services

1.Wash and sanitize metal partitions. Dust horizontal surfaces exceeding 70"
height. Damp clean ceiling and exhaust fans.

H-2

--------------------------------------------------------------------------------

2.Wash all interior glass, including hallways, windows (excluding second story
atrium windows), lobby doors, partitions and glass door panels.

3.Dust all blinds in common areas.

4.Sweep fire tower stairwells. Wet mop as needed. Wipe hand rails and dust
metalwork.

5.Wipe clean all desk tops and credenzas.

6.Remove all finger prints and dirt from door frames, kick and push plates,
handles and railings.

7.Wet wipe all horizontal surfaces to 70" including moldings, shelves, etc.

8.Polish all fine wood furniture including desks, chairs and cabinets.

9.Spray buff all vinyl tiles floors as necessary.

10.Machine buff other hard surfaces, floors to include ceramic, quarry and
marble tile as necessary.

11.Wipe clean all plant containers in common areas.

Monthly/Quarterly Cleaning Services

1.Thoroughly wipe clean all ceiling vents and exhaust fans and area immediately
adjacent: monthly to quarterly, as needed.

2.Strip and refinish all tile floors including restroom floors on a quarterly
basis.

3.Wipe clean and remove all fingerprints from full height doors.

4.Vacuum all upholstered chairs.

5.Thorough cleaning of all venetian blinds, pipes, ventilating and air
conditioning louvers, ducts and high molding: monthly to quarterly, as needed.

6.Wipe clean as needed all vinyl base. Vacuum as needed all carpet cove base:
monthly to quarterly, as needed.

7.Thoroughly wash all trash receptacles, inside and outside.

8.Spot clean all vertical surfaces.

9.Spray buss all vinyl floors (both tenant and common areas) quarterly.

Semi-Annual Cleaning Services

1.Wash all common area walls including wallcovering, paint, marble and vinyl
base.

General Notes

1.Give special attention to executive area, conference rooms and reception
areas.

2.Janitor's closets shall be kept in a neat and orderly condition.

3.Upon cleaning each office, all lights will be turned off and all doors locked,
unless otherwise notified, leaving all premises in an orderly condition.

4.Special attention shall be given to atrium and lobby to insure that these
areas are maintained in a thoroughly clean condition at all times including
sweeping of walks in front of entrance doors in good weather (April - October).

H-3

--------------------------------------------------------------------------------




EXHIBIT I

FORM OF INITIAL TENANT ESTOPPEL CERTIFICATE


PREMISES:            

--------------------------------------------------------------------------------

        ("Premises")    

--------------------------------------------------------------------------------

   
LANDLORD:
 
 
 
     

--------------------------------------------------------------------------------

        ("Landlord")    

--------------------------------------------------------------------------------

   
LEASE DATE:
 
 
 
     

--------------------------------------------------------------------------------

        ("Lease")    

--------------------------------------------------------------------------------

   
TENANT:
 
 
 
     

--------------------------------------------------------------------------------

        ("Tenant")    

--------------------------------------------------------------------------------

   
TENANT'S NOTICE ADDRESS:
 
 
 
     

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


DATE:
 
 
 
     

--------------------------------------------------------------------------------

   

        The undersigned, Tenant, hereby certifies to GENERAL ELECTRIC CAPITAL
CORPORATION, a New York corporation ("GECC"), that:

1.Tenant has accepted possession of the Premises pursuant to the Lease. The
lease term commenced on                        , 19    ("Commencement Date").
The termination date of the Lease is                        . Monthly rent under
the Lease is as follows: Basic Rent, $            per month, plus additional
rent as provided in the Lease.

2.Any improvements required by the terms of the Lease to be made by Landlord
have been completed to the satisfaction of Tenant in all respects, and Landlord
has fulfilled all of its duties under the Lease.

3.The Lease has not been assigned, modified, supplemented or amended in any way.
The Lease constitutes the entire agreement between the parties and there are no
other agreements between Landlord and Tenant concerning the Premises.

4.The Lease is valid and in full force and effect, and, to the best of Tenant's
knowledge, neither Landlord nor Tenant is in default thereunder. Tenant has no
defense, setoff or counterclaim against Landlord arising out of the Lease or in
any way relating thereto, or arising out of any other transaction between Tenant
and Landlord, and no event has occurred and no condition exists, which, with the
giving of notice or the passage of time, or both, will constitute a default
under the Lease.

I-1

--------------------------------------------------------------------------------

5.No rent or other sum payable under the Lease has been paid more than one month
in advance.

6.The minimum monthly rent presently payable under the Lease is $            .

7.Tenant acknowledges that Tenant has received notice that the Lease will be
assigned to GECC and Tenant has received no notice of a prior assignment,
hypothecation or pledge of the Lease or the rents, income, deposits or profits
arising thereunder. Tenant understands that under the provisions of the
assignment, the Lease cannot be terminated (either directly or by the exercise
of any option which could lead to termination) or modified in any of its terms,
or consent be given to the release of any party having liability thereon,
without the prior written consent of GECC, that without such consent, no rent
may be collected or accepted more than one month in advance and that the
interest of the Landlord in the Lease has been assigned to GECC solely as
security for the purposes specified in the assignment and GECC assumes no duty,
liability or obligations whatever under the Lease or any extension or renewal
thereof.

8.Tenant hereby acknowledges and agrees that if GECC shall succeed to the
interest of Landlord under the Lease, GECC shall assume (only while owner of and
in possession or control of the building or which the Premises are a part) and
perform all of Landlord's obligations under the Lease, but shall not be liable
for any act or omission of any prior landlord (including the present landlord),
liable for the return of any security deposit (unless said sums have actually
been received by Mortgagee as security for Tenant's performance under the
Lease), subject to any offset or defense which Tenant may have against any such
prior landlord or bound by any rent or additional rent Tenant may have paid for
more than the current month to any such prior landlord or bound by any
assignment, surrender, termination, cancellation, waiver, release, amendment or
modification of the Lease made without its express written consent.

9.Tenant shall give GECC prompt written notice of any default of Landlord under
the Lease, if such default entitles Tenant, under law or otherwise, and Tenant
desires to terminate the Lease, reduce rent or credit or offset any amount
against future rents and shall give GECC reasonable time (but in no event less
than 60 days after receipt of such notice) to cure or commence curing such
default prior to exercising (and as a condition precedent to its right to
exercise), any right Tenant may have to terminate the Lease or to reduce rent or
credit or offset any amounts against the rent. Tenant shall given written notice
to any successor in interest of GECC, any purchaser at a foreclosure sale under
the mortgage, any transferee who acquired the property by deed in lieu of
foreclosure or any successor or assign thereof.

10.Tenant shall not look to the Mortgagee, as mortgagee, mortgagee in
possession, or successor in title to the Mortgaged Property, in connection with
the return of or accountability with respect to any security deposit required by
Landlord, unless said sums have actually been received by Mortgagee as security
for Tenant's performance under the Lease.

11.Tenant shall neither allow nor itself manufacture, store, handle, transport,
dispose of, spill, leak, dump any toxic or hazardous waste, waste product or
substance (as they may be defined in any federal or state statute, rule or
regulation pertaining to or governing such wastes, waste products or substances)
on the Mortgaged Property at any time during the term, or extended term, of the
Lease.

I-2

--------------------------------------------------------------------------------

12.All notices and other communications from Tenant to GECC shall be in writing
and shall be delivered or mailed by registered mail, postage paid, return
receipt requested, addressed to GECC at:

General Electric Capital Corporation
c/o General Electric Capital Realty Group
Attn: Mike Jaynes
16479 Dallas Parkway, Suite 400
Dallas, Texas 75248-2661

or at such other address as GECC, any successor, purchaser or transferee shall
furnish to Tenant in writing.

13.This Estoppel Certificate is being executed and delivered by Tenant(s)
(a) for the benefit of GECC in connection with its loan to Landlord which is
secured or to be secured in party by an assignment to GECC of Landlord's
interest in the Lease, and (b) with the intent and understanding that the above
statements will be relied upon by GECC.


TENANT:            

--------------------------------------------------------------------------------


 
 
 
 
      By:            

--------------------------------------------------------------------------------


 
 
Name:
 
         

--------------------------------------------------------------------------------


 
 
Title:
 
         

--------------------------------------------------------------------------------

I-3

--------------------------------------------------------------------------------




EXHIBIT J

FORM OF SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT


Please complete all of the blanks with the appropriate information

PREMISES:  

--------------------------------------------------------------------------------

  (the "Premises")
LANDLORD/BORROWER:
 


--------------------------------------------------------------------------------


 
(the "Landlord")
TENANT:
 


--------------------------------------------------------------------------------


 
(the "Tenant")
LEASE DATED:
 


--------------------------------------------------------------------------------


 
(the "Lease")
TENANT'S NOTICE ADDRESS:
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


DATE:
 


--------------------------------------------------------------------------------

        GENERAL ELECTRIC CAPITAL CORPORATION ("GECC") has made or is about to
make a loan (the "Loan") to the Landlord which will be secured by a mortgage or
deed of trust and security agreement (the "Deed of Trust"), covering the real
property described on EXHIBIT A and the buildings and improvements located
thereon (collectively, the "Property"). In connection with the making of the
Loan, GECC has requested that the Tenant complete this Tenant Certificate with
the appropriate information as it pertains to the Tenant's lease and to agree to
the requirements set forth herein.

        For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Tenant hereby certifies to GECC, and GECC and
Tenant hereby agree, as to the following:

ACKNOWLEDGMENT OF LEASE

        1.    Tenant has accepted possession of the Premises, which contain
approximately                        square feet of rentable area, pursuant to
the Lease. The Lease term commenced on                        and is scheduled
to terminate on                  (with respect to this response if the Lease
term is in the initial term indicate the date of termination for the initial
term; if the Tenant has exercised its right to renew the Lease, then indicate
that the Lease is in a renewal term and then indicate the date of termination of
the renewal term; otherwise do not include renewal terms that have not been
exercised).

        2.    The minimum monthly rent presently payable under the Lease
is                        . The current monthly common area maintenance, real
estate tax, and insurance reimbursement charges total                        .

        No rent or other sum which is payable under the Lease has been paid by
or on behalf of Tenant more than one (1) month in advance, except as expressly
disclosed on Exhibit B attached hereto.

        The Lease is valid and in full force and effect, and, to the best of
Tenant's knowledge, neither Landlord nor Tenant is in default thereunder, except
as expressly disclosed on Exhibit C attached hereto.

        3.    Any improvements required by the Lease to be made by Landlord have
been completed to the full satisfaction of Tenant, except as expressly disclosed
on Exhibit D attached hereto.

        4.    The Lease has not been assigned, modified, supplemented or amended
in any way (except as expressly described on Exhibit E attached hereto). Tenant
shall not enter into any assignment,

J-1

--------------------------------------------------------------------------------


modification, supplement or amendment to the Lease without the prior written
consent of GECC. The Lease constitutes the entire agreement between the parties
and there are no other agreements (including any letter agreements) between
Landlord and Tenant concerning the Premises (except as expressly described on
Exhibit E attached hereto). Tenant shall not, without obtaining the prior
written consent of GECC, (a) prepay any of the rents, additional rents or other
sums due under the Lease for more than one (1) month in advance of the due dates
thereof, (b) voluntarily surrender the Premises or terminate the Lease without
cause, or (c) assign the Lease or sublet the Premises other than pursuant to the
provisions of the Lease.


SUBORDINATION


        5.    The Lease (including, without limitation, all rights to insurance
proceeds and condemnation awards, any rights of first refusal, options to
purchase, and any other rights granted to Tenant pursuant to the Lease) is, and
shall at all times continue to be, subject and subordinate in each and every
respect, to (a) the Deed of Trust and to any and all liens, security interests,
rights and any other interest created thereby and to any and all increases,
renewals, modifications, extensions, substitutions, replacements and/or
consolidations of the Deed of Trust and the Loan, and (b) any additional
financing of the Property or portions thereof provided by GECC and the liens and
security interests under the documents evidencing and securing such additional
financing, and to any increases therein or supplements thereto.


NON-DISTURBANCE


        6.    So long as the Lease is in full force and effect and Tenant is not
in default in the payment of rent, additional rent, taxes, utility charges or
other sums payable by Tenant under the terms of the Lease, or under any of the
other terms, covenants or conditions of the Lease on Tenant's part to be
performed (beyond the period, if any, specified in the Lease within which Tenant
may cure such default) (a) Tenant's possession of the Premises under the Lease
shall not be disturbed or interfered with by GECC in the exercise of any of its
rights under the Deed of Trust, including any foreclosure, and (b) GECC will not
join Tenant as a party defendant for the purpose of terminating Tenant's
interest and estate under the Lease in any proceeding for foreclosure of the
Deed of Trust.


ATTORNMENT


        7.    If, at any time GECC (or any person, or such person's successors
or assigns, who acquire the interest of the Landlord under the Lease through
foreclosure action of the Deed of Trust, or upon a transfer of the Property by
conveyance in lieu of foreclosure, or otherwise) shall succeed to the rights of
the Landlord under the Lease as a result of a default or event of default under
the Mortgage, and if the Tenant is not then in default under the Lease (beyond
the time permitted therein, if any, to cure such default), then (a) the Lease
shall not terminate, (b) upon receipt by Tenant of written notice of such
succession, Tenant shall attorn to and recognize such person as succeeding to
the rights of the Landlord under the Lease (herein sometimes called "Successor
Landlord"), upon the terms and conditions of the Lease, and (c) Successor
Landlord shall accept such attornment and recognize Tenant as the Successor
Landlord's tenant under the Lease. Upon such attornment and recognition, the
Lease shall continue in full force and effect as, or as if it were, a direct
lease between the Successor Landlord and Tenant upon all of the terms,
conditions and covenants (including any right under the Lease on the part of the
Tenant to extend the term of the Lease) as are set forth in the Lease and which
shall be applicable after such attornment and recognition. Notwithstanding
anything to the contrary set forth herein, GECC or such Successor Landlord shall
not be (i) liable for any act or omission of any previous landlord, including
the Landlord, (ii) subject to any offset, defense or counterclaim which Tenant
might be entitled to assert against any previous landlord, including the
Landlord, (iii) bound by any payment of rent or additional rent made by the
Tenant to any previous landlord (including the

J-2

--------------------------------------------------------------------------------

Landlord) for more than one (1) month in advance, unless the same was paid to
and received by the Successor Landlord, (iv) bound by any amendment or
modification of the Lease hereafter made without the written consent of GECC, or
(v) liable for any deposit that Tenant may have given to any previous landlord
(including the Landlord) which has not been transferred to the Successor
Landlord. Further, notwithstanding anything to the contrary set forth herein,
the liability of GECC for any obligations under the Lease shall be limited to
GECC's interest in the Property. GECC shall not have any liability or
responsibility under or pursuant to the terms of the Lease after it ceases to
own an interest in or to the Property.

        8.    The provisions of this Tenant Certificate regarding attornment by
Tenant shall be self-operative and effective without the necessity of execution
of any new lease or other document on the part of any party hereto or the
respective heirs, legal representatives, successors or assigns of any such
party. Tenant agrees, however, to execute and deliver at any time and from time
to time, upon the written request of GECC or of any Successor Landlord, any
instrument or certificate which, in the reasonable judgment of GECC or such
Successor Landlord may be necessary or appropriate in any such foreclosure
proceeding or otherwise to evidence such attornment, including, if requested, a
new lease of the Premises on the same terms and conditions as the Lease.


NOTICE


        9.    Tenant hereby acknowledges and agrees that: (a) from and after the
date hereof, in the event of any act or omission of Landlord which would give
Tenant the right, either immediately or after the lapse of time, to terminate
the Lease or to claim a partial or total eviction, Tenant will not exercise any
such right (i) until it has given written notice of such act or omission to GECC
and (ii) until the expiration of sixty (60) days following such giving of notice
to GECC in which time period GECC shall be entitled to cure any such act or
omissions of Landlord; (b) Tenant shall send to GECC all copies of any such
default, notice or statement under the Lease at the same time such notice is
sent to Landlord; and (c) if GECC notifies Tenant of a default under the Deed of
Trust and demands that Tenant pay its rent and all other sums due under the
Lease to GECC, Tenant shall honor such demand and pay its rent and all of the
sums due under the Lease directly to GECC or as otherwise reasonably required
pursuant to such notice.

        All notices and other communications from Tenant to GECC shall be in
writing and shall be delivered or mailed by registered mail, postage paid,
return receipt requested, or delivered by an overnight courier, addressed to
GECC at:

General Electric Capital Corporation
c/o General Electric Capital Realty Group
16479 Dallas Parkway, Suite 400
Dallas Texas 75248-2661
Attention: Mike Jaynes

or at such other address as GECC, any successor, purchaser or transferee shall
furnish to the Tenant in writing.

        This Tenant Certificate is being executed and delivered by Tenant to
induce GECC to make the Loan which is to be secured in part by an assignment to
GECC of Landlord's interest in the Lease and with the intent and understanding
that the above statements will be relied upon by GECC. This Tenant Certificate
shall inure to the benefit of and be binding upon the parties hereto, their
successors and

J-3

--------------------------------------------------------------------------------


permitted assigns, and any purchaser or purchasers at foreclosure of the
Property, and their respective heirs, personal representatives, successors and
assigns.


TENANT
 
 
INTEGRATED SYSTEMS CONSULTING
GROUP, INC., a Pennsylvania corporation
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
Name:
 
    

--------------------------------------------------------------------------------


 
 
Title:
 
    

--------------------------------------------------------------------------------


 
 
GECC:
 
 
GENERAL ELECTRIC CAPITAL CORPORATION,
a New York corporation
 
 
    

--------------------------------------------------------------------------------


 
 
Name:
 
    

--------------------------------------------------------------------------------


 
 
Date:
 
    

--------------------------------------------------------------------------------


 
 
LANDLORD:
 
 
WHTR REAL ESTATE LIMITED
PARTNERSHIP, a Delaware limited partnership
 
 
By:
 
WHTR Investors, Inc., a Delaware corporation, General Partner
 
 
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
 
 
Name:
 
    

--------------------------------------------------------------------------------


 
 
 
 
Title:
 
    

--------------------------------------------------------------------------------


 
 

J-4

--------------------------------------------------------------------------------




Exhibit A

Legal Description of the real property


J-5

--------------------------------------------------------------------------------





Exhibit B

Prepaid Rents


        Please describe below all rental payments that have been paid to the
Landlord in advance of the due date.

J-6

--------------------------------------------------------------------------------





Exhibit C

Outstanding Defaults


        Please describe any current and on-going default of the Tenant.

        Please describe any current and on-going default of the Landlord.

J-7

--------------------------------------------------------------------------------





Exhibit D

Outstanding Improvements


        Please describe below any improvements that were not completed by
Landlord as required in the Lease or any outstanding sums for tenant improvement
work for which the Landlord was required to but has not reimbursed the Tenant.

J-8

--------------------------------------------------------------------------------





Exhibit E

Amendments to the Lease


        Please describe below any and all amendments to the Lease (including any
letter agreements).

J-9

--------------------------------------------------------------------------------





EXHIBIT K
RENEWAL OPTION


        Provided no Event of Default exists at the time of such election, Tenant
may renew this Lease for one additional period of five years, by delivering
written notice of the exercise thereof to Landlord not earlier than 15 months
nor later than 12 months before the expiration of the Term. The Basic Rent
payable for each month during such extended Term shall be the greater of (a) the
Basic Rent payable by Tenant during the last month of the initial Term or
(b) the prevailing rental rate (such greater amount is referred to herein as the
"Prevailing Rental Rate"), at the commencement of such extended Term, for
renewals of space of equivalent quality, size, utility and location, with the
length of the extended Term and the credit standing of Tenant to be taken into
account. Within thirty (30) days after receipt of Tenant's notice to renew,
Landlord shall deliver to Tenant written notice of the Prevailing Rental Rate
and shall advise Tenant of the required adjustment to Basic Rent, if any, and
the other terms and conditions offered. Tenant shall, within ten (10) days after
receipt of Landlord's notice, notify Landlord in writing whether Tenant accepts
or rejects Landlord's determination of the Prevailing Rental Rate. If Tenant
timely notifies Landlord that Tenant accepts Landlord's determination of the
Prevailing Rental Rate, then, on or before the commencement date of the extended
Term, Landlord and Tenant shall execute an amendment to this Lease extending the
Term on the same terms provided in this Lease, except as follows:

        (1)  Basic Rent shall be adjusted to the Prevailing Rental Rate;

        (2)  Tenant shall have no further renewal option unless expressly
granted by Landlord in writing; and

        (3)  Landlord shall lease to Tenant the Premises in their then-current
condition, and Landlord shall not provide to Tenant any allowances (e.g., moving
allowance, construction allowance, and the like) or other tenant inducements.

        If Tenant rejects Landlord's determination of the Prevailing Rental
Rate, or fails to timely notify Landlord in writing that Tenant accepts or
rejects Landlord's determination of the Prevailing Rental Rate, time being of
the essence with respect thereto, Tenant's rights under this Exhibit shall
terminate and Tenant shall have no right to renew this Lease.

        Tenant's rights under this Exhibit shall terminate if (A) this Lease or
Tenant's right to possession of the Premises is terminated, (B) Tenant assigns
any of its interest in this Lease or sublets more than 10,000 rentable square
feet in the Premises or (C) Tenant fails to timely exercise its option under
this Exhibit, time being of the essence with respect to Tenant's exercise
thereof.

K-1

--------------------------------------------------------------------------------



QuickLinks


LEASE AGREEMENT BETWEEN WHTR REAL ESTATE LIMITED PARTNERSHIP, AS LANDLORD, AND
INTEGRATED SYSTEMS CONSULTING GROUP, INC. AS TENANT DATED MAY , 1998
TABLE OF CONTENTS
LIST OF DEFINED TERMS
LEASE
EXHIBIT A [OUTLINE OF PREMISES]
EXHIBIT B [LEGAL DESCRIPTION OF 565 BUILDING AND THE 575 BUILDING] Bay Colony
Executive Park
EXHIBIT C BUILDING RULES AND REGULATIONS
EXHIBIT D TENANT FINISH-WORK: ALLOWANCE
EXHIBIT E RIGHT OF FIRST OFFER
EXHIBIT F TENANT ENERGY COSTS
EXHIBIT G CONFESSION OF JUDGMENT
EXHIBIT H CLEANING SPECIFICATIONS
EXHIBIT I FORM OF INITIAL TENANT ESTOPPEL CERTIFICATE
EXHIBIT J FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
SUBORDINATION
NON-DISTURBANCE
ATTORNMENT
NOTICE
Exhibit A Legal Description of the real property
Exhibit B Prepaid Rents
Exhibit C Outstanding Defaults
Exhibit D Outstanding Improvements
Exhibit E Amendments to the Lease
EXHIBIT K RENEWAL OPTION
